 

Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

among

BPS GREENLAND INC.,

BPS GREENLAND CORP.,

EASTON SPORTS, INC.,

EASTON SPORTS CANADA, INC.,

EASTON-BELL SPORTS, LLC,

EASTON-BELL SPORTS, INC.

and

BAUER HOCKEY, INC.

Dated as of

February 13, 2014

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

  

 

  

Page

ARTICLE 1 TRANSFER OF THE BUSINESS; CLOSING

  

1

1.1

  

Transfer of the Business

  

1

1.2

  

Excluded Assets

  

2

1.3

  

Assumption of Liabilities

  

3

1.4

  

Liabilities Not Assumed by the Buyers

  

3

1.5

  

Consents to Assignment

  

4

1.6

  

Purchase Price; Payments at Closing

  

4

1.7

  

The Closing

  

4

1.8

  

Additional Transactions at Closing

  

4

1.9

  

Deliveries at Closing by the Seller

  

5

1.10

  

Deliveries at Closing by the Buyers

  

5

1.11

  

Determination of Closing Working Capital

  

5

1.12

  

Allocation of Closing Purchase Price

  

5

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES CONCERNING THE SELLERS, THE BUSINESS
AND THE PURCHASED ASSETS

  

6

2.1

  

Organization, Power and Standing

  

6

2.2

  

Power and Authority

  

6

2.3

  

Validity and Enforceability

  

6

2.4

  

Foreign Qualifications

  

6

2.5

  

Financial Statements

  

6

2.6

  

Absence of Certain Changes

  

7

2.7

  

Taxes

  

7

2.8

  

Title to and Sufficiency of the Purchased Assets

  

7

2.9

  

Real Properties

  

8

2.10

  

Intellectual Property

  

8

2.11

  

Material Contracts

  

9

2.12

  

Litigation

  

10

2.13

  

No-Conflict; Required Consents and Approvals

  

10

2.14

  

Licenses and Permits

  

10

2.15

  

Compliance with Laws

  

10

2.16

  

Employees and Compensation

  

10

2.17

  

Benefit Plans

  

11

2.18

  

Insurance

  

12

2.19

  

Brokers

  

12

2.20

  

Environmental Laws

  

12

2.21

  

Affiliate Transactions; Interests in Clients, Suppliers, Etc.

  

12

2.22

  

Material Suppliers and Customers

  

12

2.23

  

Sales Representatives

  

13

2.24

  

Product Liability

  

13

2.25

  

Product Warranty

  

13

2.26

 

Accounts Receivable

 

13

2.27

 

Inventory

 

13

2.28

  

Product Recalls

  

13

2.29

  

Questionable Payments

  

13

2.30

  

No Other Representations and Warranties

  

13

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE BUYERS

  

14

3.1

  

Organization, Power and Standing

  

14

3.2

  

Power and Authority; No-Conflict

  

14

3.3

  

Consents and Approvals

  

14

3.4

  

Validity and Enforceability

  

14

3.5

  

Brokers

  

14

3.6

  

Financial Ability

  

14

3.7

  

Litigation

  

15

3.8

  

No Other Representations and Warranties

  

15

 

 

-i-

--------------------------------------------------------------------------------

 

ARTICLE 4 COVENANTS

  

15

4.1

  

Access to Information; Confidentiality

  

15

4.2

  

Conduct of Business

  

15

4.3

  

Exclusivity

  

16

4.4

  

Consents and Approvals

  

17

4.5

  

HSR Act and Competition Act Filings

  

17

4.6

  

Reasonable Efforts

  

17

4.7

  

Buyer Financing

  

17

4.8

  

Books and Records

  

19

4.9

  

Accounts Receivable

  

19

4.10

  

Non-Competition; Non Solicitation

  

20

4.11

  

Affiliate Transactions

  

20

4.12

  

Transfer

  

20

4.13

  

Conveyance Taxes

  

21

4.14

  

Proration of Taxes

  

21

4.15

  

Offer of Employment

  

21

4.16

  

Cooperation Regarding Suppliers, Sales Representatives and Technology Partners

  

22

4.17

  

Patent Cross Licenses

  

22

4.18

  

Shared Know How

  

23

4.19

  

Representation and Warranty Policy

  

23

4.20

  

280G

  

23

 

 

ARTICLE 5 CONDITIONS TO CLOSING

  

24

5.1

  

Conditions Precedent to the Buyers’ Obligations

  

24

5.2

  

Conditions Precedent to the Sellers’ Obligations

  

24

 

 

ARTICLE 6 SURVIVAL; INDEMNIFICATION

  

25

6.1

  

Survival

  

25

6.2

  

Indemnification of the Buyers

  

25

6.3

  

Indemnification of the Seller

  

26

6.4

  

Procedure for Indemnification

  

26

6.5

  

Indemnification Generally

  

26

6.6

  

Exclusive Remedy

  

27

6.7

  

Treatment of Indemnity Payments

  

27

 

 

ARTICLE 7 TERMINATION

  

27

7.1

  

Termination

  

27

7.2

  

Effect of Termination

  

28

7.3

  

Termination Fee

  

28

 

 

ARTICLE 8 MISCELLANEOUS

  

29

8.1

  

Notices

  

29

8.2

  

No Waiver

  

29

8.3

  

Amendments and Waivers

  

29

8.4

  

Choice of Law; Forum

  

29

8.5

  

WAIVER OF JURY TRIAL

  

30

8.6

  

Specific Performance

  

30

8.7

  

Integration Schedules

  

30

8.8

  

Counterparts

  

30

8.9

  

Limitation on Scope of Agreement

  

30

8.10

  

Headings; Interpretation

  

31

8.11

  

Expenses

  

31

8.12

  

No Third Party Beneficiaries

  

31

8.13

  

No Recourse

  

31

8.14

  

Further Assurances

  

31

8.15

  

Publicity

  

31

8.16

  

No Strict Construction

  

31

8.17

  

Successors and Assigns

  

31

8.18

  

Parent Guarantee

  

32

8.19

  

Buyers Guarantee

  

32

 

 

-ii-

--------------------------------------------------------------------------------

 

ARTICLE 9 DEFINITIONS

  

33

 

  

Definitions

  

33

EXHIBITS

 

Exhibit A

  

IP Settlement Agreement

Exhibit B

  

Intellectual Property License Agreement – Form A

Exhibit C

  

Intellectual Property License Agreement – Form B

Exhibit D

  

Intellectual Property License Agreement – Form C

Exhibit E

  

Transition Services Agreement

Exhibit F

  

Balance Sheet Rules

Exhibit G

  

Current Assets and Current Liabilities

Exhibit H

  

Escrow Agreement

Exhibit I

  

Target Net Working Capital Calculation

Exhibit J

  

Allocation Principles

 

 

 

-iii-

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of
February 13, 2014 by and among BPS Greenland Inc., a Delaware corporation (the
“U.S. Buyer”), BPS Greenland Corp., a corporation governed by the Canada
Business Corporations Act (the “Canadian Buyer”, and together with the U.S.
Buyer, the “Buyers”), Easton Sports, Inc., a California corporation (“ESI”),
Easton Sports Canada, Inc., a Canadian corporation (“ESC” and, together with
ESI, the “Sellers”), Easton-Bell Sports, LLC, a Delaware limited liability
company and Easton-Bell Sports, Inc., a Delaware corporation (each, a “Seller
Guarantor” and collectively, the “Sellers’ Guarantors”), and, solely with
respect to Section 8.19, Bauer Hockey, Inc., a Vermont corporation (the “Buyers’
Guarantor”).

Introduction

WHEREAS, upon the terms and conditions set forth in this Agreement, the Sellers
wish to sell to the Buyers, and the Buyers wish to purchase from the Sellers,
certain of their assets as more fully described herein, and to assume certain
liabilities of the Sellers as more fully described herein, in each case relating
to the Sellers’ business of designing, developing, marketing, manufacturing,
selling and distributing baseball, softball and lacrosse equipment, products,
gear, apparel and related accessories (the “Business”);

WHEREAS, simultaneously with the execution and delivery of this Agreement, Bauer
Hockey Corp., Bauer Hockey, Inc., Easton Sports Canada Inc. and Easton Sports,
Inc. shall execute and deliver a settlement agreement, pursuant to which such
parties agree to settle the dispute set forth therein, attached hereto as
Exhibit A (the “IP Settlement Agreement”);

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Buyers, the Sellers, ESC, ESI and Easton-Bell Sports, Inc. shall execute and
deliver the intellectual property license agreements attached hereto as Exhibits
B, C and D (collectively, the “Intellectual Property License Agreements”),
licensing the right to use the “Easton” trademark and other trademarks, subject
to the terms and conditions set forth therein;

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Buyers and the Sellers’ Guarantors shall execute and deliver the Transition
Services Agreement attached hereto as Exhibit E (the “Transition Services
Agreement”), pursuant to which the Buyers and Sellers (or their Affiliates) will
provide certain transition services to one another subject to the terms and
conditions set forth therein; and

An index of defined terms is set forth in Article 9.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

TRANSFER OF THE BUSINESS; CLOSING

1.1 Transfer of the Business. Except for the Excluded Assets as provided in
Section 1.2, at the Closing and with effect as of the Closing Date at 11:59
p.m., (i) the Sellers shall sell, assign, transfer, convey and deliver to the
U.S. Buyer free and clear of all Liens (other than Permitted Liens), and the
U.S. Buyer shall acquire from the Sellers, all of the right, title and interest
of the Sellers in and to all of the assets, properties and rights of the Sellers
primarily related to or used in the operation of the Business within the United
States (the “U.S. Transfer”) and (ii) the Sellers shall sell, assign, transfer,
convey and deliver to the Canadian Buyer free and clear of all Liens (other than
Permitted Liens), and the Canadian Buyer shall acquire from the Sellers, all of
the right, title and interest of the Sellers in and to all of the remaining
assets, properties and rights of the Sellers primarily related to or used in the
operation of the Business outside of the United States (the “Canadian Transfer”
and together with the U.S. Transfer, the “Transfer”), in each case of every
kind, nature, type and description, real, personal and mixed, tangible and
intangible, wherever located, whether known or unknown, fixed or unfixed, or
otherwise, whether or not specifically referred to in this Agreement and whether
or not reflected on the books and records of the Sellers (collectively, the
“Purchased Assets”), including the following:

(a) all inventories, including goods in transit, finished goods,
work-in-process, components, raw materials, scraps and any other inventory, in
each case primarily related to or used in the Business, wherever located (the
“Conveyed Inventory”);

(b) all trade accounts receivable and other rights to payment from customers of
the Business and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
of the Business; all other accounts or notes receivable primarily

 

--------------------------------------------------------------------------------

 

relating to the Business and the full benefit of all security for such accounts
or notes; and any claims, remedies and other rights related to any of the
foregoing (the “Accounts Receivable”);

(c) all rights, title and interest in the real property leases set forth on
Schedule 1.1(c) (the “Conveyed Leases”);

(d) all assets, furniture, fixtures and property primarily related to the
Business and physically located at the premises leased pursuant to the Conveyed
Leases (the “Conveyed Leases Premises”), of every kind and nature, whether
tangible or intangible, real, personal or mixed;

(e) all rights and interests in all contracts, agreements, arrangements,
obligations and personal property leases set forth on Schedule 1.1(e) (the
“Assumed Contracts”);

(f) all lists, documents, records, written information, computer files and other
computer readable media concerning past, present and potential customers and
purchasers of goods or services from the Business that are primarily related to
the Business, wherever located;

(g) all lists, documents, records, written information, computer files and other
computer readable media concerning past, present and potential suppliers and
vendors of goods or services to the Business that are primarily related to the
Business, wherever located;

(h) all corporate records, product records, customer correspondence, production
records, contract files, technical, accounting, manufacturing and procedural
manuals, employment and personnel records, studies, reports or summaries, and
any confidential information which has been reduced to writing or electronic
form (the “Records”), to the extent that any of the foregoing are primarily
related to the Business, wherever located;

(i) all rights under express or implied warranties from the suppliers and
vendors relating to the Purchased Assets and all rights, demands, claims,
credit, insurance casualty proceeds and causes of action relating to the
Purchased Assets;

(j) all unfilled orders received for inventory or merchandise of the Business;

(k) any and all Seller Intellectual Property and Seller Know How;

(l) all rights under any license, research and collaboration, non-disclosure
agreements, non-solicitation agreements and non-competition agreements entered
into with any parties that relate primarily to the Business, including the
agreements described in Schedule 1.1(l);

(m) all goodwill associated with the Purchased Assets, together with the right
to represent to third parties that the Buyers are the acquirer of the Business;

(n) all rights and interests in the Business Permits, to the extent
transferable;

(o) all prepaid expenses, other receivables and other deposits primarily related
to the Business (“Prepaid Assets”); and

(p) all contractual and license rights applicable to the Business pursuant to
the agreements set forth on Schedule 1.1(p); provided, that the Parties agree to
consider in good faith (prior to the Closing Date and in accordance with the
terms of this Agreement), whether any such rights are essential to the Excluded
Businesses, and, if so, discuss potential commercially reasonable arrangements
regarding the same.

1.2 Excluded Assets. Notwithstanding the provisions of Section 1.1, the Parties
acknowledge and agree that the following assets, properties, contracts and
rights of the Sellers are not included among the Purchased Assets and are
excluded from the Transfer (collectively, the “Excluded Assets”):

(a) all cash, cash equivalents, bank deposits and similar cash items of the
Business held by the Sellers on the Closing Date;

(b) all shares of capital stock or other securities of the Sellers and each of
their Affiliates, including the equity interests of any Subsidiary of the
Sellers;

(c) all Tax assets (including Tax losses, Tax credits, Tax loss or credit
carryforwards and other Tax attributes), all deposits or advance payments with
respect to Taxes, and any claims, rights and interest in and to any refunds
(including interest thereon or claims therefore) of Taxes, in each case, of the
Sellers or their Affiliates or relating to the Business or the Purchased Assets
for taxable periods (or portion thereof) ending on or prior to the Closing Date
and all Tax Returns of the Sellers;

(d) all assets not related to the Business, including the hockey, cycling and
football businesses of the Sellers and their Affiliates and any discontinued
businesses or operations (other than the lacrosse business) of the Sellers and
their Affiliates (collectively, the “Excluded Businesses”) and the assets
primarily used in the Excluded Businesses, to the extent such assets do not
constitute Purchased Assets;

-2-

--------------------------------------------------------------------------------

 

(e) any and all Intellectual Property (including the goodwill associated
therewith) and Know How primarily Used in the conduct of the Excluded
Businesses, wherever located, including without limitation the Retained IP and
Retained Know How set forth on Schedule 1.2(e);

(f) all Records of the Sellers and their Affiliates not primarily related to the
Business or the Purchased Assets;

(g) all rights with respect to insurance policies of the Sellers either
(i) unrelated to the Business or (ii) related to currently outstanding claims of
the Business;

(h) all rights with respect to Benefit Plans;

(i) all rights with respect to leases that are not Conveyed Leases;

(j) all assets relating to Intracompany Payables and contracts between the
Sellers and their Affiliates;

(k) all rights with respect to the contracts, agreements and arrangements set
forth on Schedule 1.2(k).

1.3 Assumption of Liabilities. Except for the Excluded Liabilities as provided
in Section 1.4, at the Closing and with effect as of the Closing Date at 11:59
p.m., (i) the U.S. Buyer shall assume all of the obligations and liabilities of
the Sellers, the Sellers’ Guarantors and their Affiliates to the extent related
to the Business within the United States, whether direct or indirect, known or
unknown, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, accrued, absolute, contingent or otherwise (the “U.S.
Assumed Liabilities”), and (ii) the Canadian Buyer shall assume all of the
obligations and liabilities of the Sellers, the Sellers’ Guarantors and their
Affiliates to the extent related to the Business outside of the United States
(other than the U.S. Assumed Liabilities), whether direct or indirect, known or
unknown, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, accrued, absolute, contingent or otherwise (the “Canadian
Assumed Liabilities” and together with the U.S. Assumed Liabilities, the
“Assumed Liabilities”), including the following:

(a) all obligations of the Sellers to the extent related to the Conveyed Leases
and the Assumed Contracts whether arising prior to or following the Closing;

(b) all unpaid trade accounts payable of the Business as of the Closing Date
(other than payables to Affiliates of the Seller) to the extent reflected in the
final determination of the Closing Working Capital (the “Assumed Accounts
Payable”); and

(c) all liabilities in respect of any of the Acquired Employees to the extent
they are not Excluded Liabilities;

(d) any product liability, warranty or recall with respect to any product to the
extent related to the Business or included in the Purchased Assets, whether
arising prior to or after the Closing, other than (x) the outstanding product
liability claims relating to the Business set forth on Schedule 2.24 and (y) the
liabilities set forth in Section 1.4(k);

(e) all liabilities to the extent related to the Intellectual Property and Know
How of the Business or included in the Purchased Assets, whether arising prior
to or after the Closing, other than the liabilities set forth in Section 1.4(h);

(f) all liabilities to the extent related to Environmental Claims at the
Conveyed Leases Premises; and

(g) all liabilities related to the conduct or operation of the Business after
the Closing.

1.4 Liabilities Not Assumed by the Buyers. The Buyers shall not assume, or in
any way be liable or responsible for any of the liabilities of the Sellers, the
Sellers’ Guarantors or their Affiliates set forth in this Section 1.4
(collectively, the “Excluded Liabilities”). For the avoidance of doubt, the term
Assumed Liabilities does not include Excluded Liabilities.

(a) any liability or obligation of the Sellers, the Sellers’ Guarantors and
their Affiliates arising out of or in connection with the negotiation and
preparation of this Agreement or any of the other Transaction Documents or the
consummation and performance of the transactions contemplated hereby and
thereby, including the Seller Transaction Liabilities;

(b) (i) any liability, obligation or expense of any kind or nature relating to
Taxes owed by the Sellers or any of their Affiliates whether or not related to
the Business for any period, (ii) with respect to the Purchased Assets, any
liability, obligation or expense of any kind or nature relating to Taxes for any
period ending on or prior to the Closing Date (determined in accordance with
Section 4.14), and (iii) Sellers’ share of Taxes described in Section 4.13;

(c) any liabilities of the Sellers or their Affiliates relating to any Retained
Employee Liability;

(d) any liability related to the Excluded Assets;

(e) any liability unrelated to the Business, including liabilities of the
Excluded Businesses;

(f) any liability or obligation of the Sellers or their Affiliates with respect
to any Indebtedness (including any Intracompany Payables), including any accrued
interest, fees and any penalties thereon;

-3-

--------------------------------------------------------------------------------

 

(g) any liability or obligation of the Sellers or their Affiliates arising out
of or relating to any outstanding product liability claims set forth on Schedule
2.24;

(h) any liability of the Sellers or their Affiliates arising out of or relating
to the breach of customer data that occurred on or around December 1, 2013;

(i) any liability or obligation of Sellers or their Affiliates arising out of or
relating to Environmental Claims at any real properties other than the Conveyed
Leases Premises;

(j) any liability with respect to the discharge of any Permitted Lien that does
not arise out of any Assumed Liabilities;

(k) any liability of the Sellers or their Affiliates related to the product
recall of lacrosse helmets announced by Sellers prior to the date hereof as
further described on Schedule 2.28; and

(l) any liability under the Asset Purchase Agreement, dated January 8, 2010, by
and among Easton-Bell Sports, Inc., Talon Lacrosse, LLC, Douglas S. Appleton,
Cortland R. Kim and Blakely E. Kim (as amended on April 12, 2011, the “Talon
Purchase Agreement”) in respect of any contingent purchase price or earn-out
payments due thereunder.

1.5 Consents to Assignment. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign any
Assumed Contract or any claim, right or benefit arising thereunder or resulting
therefrom, if a consent has not been obtained or if an attempted assignment
thereof would be ineffective. If any such consent has not been obtained as of
the Closing Date, or if an attempted assignment of any such contract would be
ineffective, (a) the Sellers shall so advise the Buyers and (b) the Sellers
shall reasonably cooperate with the Buyers to obtain such consent, and absent
obtaining such consent, in making commercially reasonable arrangements designed
to provide to the Buyers the benefits under such Assumed Contract, including
enforcement for the benefit of the Buyers of any and all rights of the Sellers
against a third party arising out of any breach or cancellation by such third
party or otherwise. Any and all consent fees to be paid to third parties in
connection with assigning any Assumed Contracts (other than the consents set
forth on Schedule 5.1(d)) to the Buyers pursuant to this Section 1.5 shall be
paid 50% by the Buyers and 50% by the Sellers.

1.6 Purchase Price; Payments at Closing.

(a) At least four (4) Business Days prior to the Closing, the Sellers will
furnish to the Buyers a certificate (the “Estimated Closing Purchase Price
Certificate”) signed by an executive officer of the Sellers setting forth (i) an
estimate of the Closing Working Capital (the “Estimated Closing Working
Capital”) and (ii) the Estimated Closing Purchase Price, which Estimated Closing
Purchase Price Certificate shall be reasonably satisfactory to the Buyers.

(b) At the Closing, the Buyers shall make the following payments in an aggregate
amount equal to the Estimated Closing Purchase Price, by wire transfer of
immediately available funds to such accounts as designated by the Sellers (or
such other party specified below) at least two (2) Business Days prior to the
Closing Date:

(i) first, $388,245 to AIG Specialty Insurance Company in respect of the premium
payable on the Representation and Warranty Policy;

(ii) second, $5,000,000 (the “Indemnity Escrow”) to Citibank, N.A. (the “Escrow
Agent”) in accordance with the terms of the Escrow Agreement;

(iii) third, to such other persons as necessary to release all Liens on the
Purchased Assets, which release shall in each case be in a form reasonably
satisfactory to the Buyers (the payments in this clause (ii) the “Repaid
Indebtedness”); and

(iv) fourth, the remainder to the Sellers.

1.7 The Closing. The consummation of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York, three
(3) Business Days after the conditions set forth in Article 5 are satisfied
(other than those conditions which by their nature are normally satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions on the
Closing) or waived by the Party entitled to waive the same, or on such other
date that is agreed to in writing by the Sellers and the Buyers (the “Closing
Date”); provided, that in no event shall the Buyers have any obligation to
consummate the transactions contemplated hereby prior to April 15, 2014, if the
Debt Financing is not available prior to that date.

1.8 Additional Transactions at Closing. At the Closing, the Parties hereto shall
enter into the following agreements:

(a) a bill of sale in form and substance reasonably satisfactory to the Buyers
and the Sellers transferring all of the Sellers’ rights, title and interest in
and to the Purchased Assets; and

-4-

--------------------------------------------------------------------------------

 

(b) intellectual property assignment agreements (the “IP Assignment
Agreements”), in form and substance reasonably satisfactory to the Buyers and
the Sellers, transferring all of the Sellers’ rights, title and interest in and
to any and all Registered Intellectual Property; and

(c) an assumption and assignment agreement in form and substance reasonably
satisfactory to the Buyers and the Sellers, whereby the Buyers assume the
Assumed Liabilities.

(d) Easton Sports, Inc. and Easton Sports Canada, Inc. shall make the payment
required pursuant to, and in accordance with, the terms of the IP Settlement
Agreement.

1.9 Deliveries at Closing by the Seller. At the Closing, and upon satisfaction
or waiver of the conditions set forth in Section 5.2, the Sellers will deliver
or cause to be delivered the instruments, consents, certificates and other
documents required of them by Section 5.1.

1.10 Deliveries at Closing by the Buyers. At the Closing, and upon satisfaction
or waiver of the conditions set forth in Section 5.1, the Buyers will deliver or
cause to be delivered the instruments, consents, certificates and other
documents required of it by Section 5.2.

1.11 Determination of Closing Working Capital.

(a) Within sixty (60) days after the Closing Date, the Buyers will deliver to
the Sellers a certificate (the “Closing Working Capital Certificate”) executed
by the Buyers setting forth an itemized statement of Closing Working Capital.

(b) If the Sellers deliver written notice (the “Disputed Items Notice”) to the
Buyers within thirty (30) days after receipt by the Sellers of the Closing
Working Capital Certificate, stating that the Sellers object to any items in the
Closing Working Capital Certificate, specifying in reasonable detail the basis
for such objection and setting forth the Sellers’ proposed modification to the
Closing Working Capital, the Sellers and the Buyers will attempt to resolve and
finally determine and agree upon the Closing Working Capital as promptly as
practicable.

(c) If the Sellers and the Buyers are unable to agree upon the Closing Working
Capital within thirty (30) days after delivery of the Disputed Items Notice, an
independent, nationally recognized accounting firm reasonably acceptable to the
Sellers and the Buyers will resolve the items set forth in the Disputed Items
Notice that remain in dispute. The accounting firm shall address only those
items that remain in dispute and may not assign a value greater than the
greatest value for such item claimed by either Party or smaller than the
smallest value for such item claimed by either Party. The determination of the
accounting firm will be made within thirty (30) days after being selected and
shall constitute an arbitral award that is final, binding and non-appealable and
upon which a judgment may be entered by a court having jurisdiction thereover.
The fees, costs and expenses of the accounting firm shall be paid one-half by
the Sellers and one-half by the Buyers.

(d) If the Sellers do not deliver the Disputed Item Notice to the Buyers within
thirty (30) days after receipt by the Sellers of the Closing Working Capital
Certificate, the Closing Working Capital specified in the Closing Working
Capital Certificate will be conclusively presumed to be true and correct in all
respects and will be final and binding upon the Parties.

(e) At such time as the Closing Working Capital is finally determined or as
agreed to by the Buyers and the Sellers in accordance with this Section 1.11
(the “Final Closing Working Capital”), either (i) the Buyers shall pay the
Sellers an aggregate amount equal to the excess, if any, of the Final Closing
Working Capital over the Estimated Closing Working Capital or (ii) the Sellers
(or the Sellers’ Guarantors on behalf of the Sellers) shall pay the Buyers an
aggregate amount equal to the excess, if any, of the Estimated Closing Working
Capital over the Final Closing Working Capital.

(f) The Sellers and their accountants, lawyers and representatives will be given
reasonable access during normal business hours to (and shall be allowed to make
copies of) the books and records of the Buyers relating to the Business and the
Purchased Assets and to any personnel of the Buyers reasonably requested by such
persons, in each case in connection with the final determination of the Closing
Working Capital or any dispute relating thereto.

1.12 Allocation of Closing Purchase Price.

(a) Sellers and Buyers agree to allocate and, as applicable, to cause their
relevant Affiliates to allocate, the Closing Purchase Price, any payment
pursuant to Section 1.11(e) and any other items that are treated as additional
consideration for Tax purposes (including the assumption of any liabilities)
among the Purchased Assets in accordance with Exhibit J attached hereto (the
“Allocation Principles”).

(b) Within thirty (30) days after the determination of Final Closing Working
Capital pursuant to Section 1.11, the Buyers shall prepare and deliver to the
Sellers a schedule (an “Allocation Schedule”) allocating the sum of the Closing
Purchase Price and any other items that are treated as additional consideration
for Tax purposes (including the assumption of any liabilities) among the
Purchased Assets, determined in a manner consistent with the Allocation
Principles, Section 1060 of the Code, as amended, and the U.S. Treasury
Regulations promulgated thereunder.

-5-

--------------------------------------------------------------------------------

 

(c) The Sellers shall have a period of 15 Business Days after the delivery of
the Allocation Schedule (the “Response Period”) to notify the Buyers of any
objections the Sellers may have to the allocations set forth therein (an
“Objections Notice”). Unless the Sellers timely object, such Allocation Schedule
shall be binding on the Parties without further adjustment, absent manifest
error.

(d) If the Sellers shall raise any objections within the Response Period, the
Buyers and the Sellers shall negotiate in good faith and use their commercially
reasonable efforts to resolve such dispute. If the Parties fail to agree within
45 days after the delivery of the Objections Notice, then the disputed items
shall be resolved by the accounting firm referenced in Section 1.11(c), whose
determination shall be final and binding on the Parties. Any allocation of the
Closing Purchase Price, any payment pursuant to Section 1.11(e) and any other
items that are treated as additional consideration for Tax purposes (including
the assumption of any liabilities) determined pursuant to the decision of the
accounting firm referenced in Section 1.11(c) shall incorporate, reflect and be
consistent with the Allocation Principles. Such accounting firm shall resolve
the dispute within 30 days after the item has been referred to it. One-half of
the costs, fees and expenses of such accounting firm shall be paid by the Buyers
and one-half of the costs, fees and expenses of such accounting firm shall be
paid by the Sellers.

(e) The Allocation Schedule as determined in this Section 1.12 shall be amended
to reflect any adjustments to the purchase price under this agreement. Unless
otherwise required by applicable law, the Buyers and the Sellers shall file all
Tax Returns (including Form 8594) consistent with the Allocation Schedule as it
may be amended from time to time consistent with the procedures set forth in
this Section 1.12.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

CONCERNING THE SELLERS, THE BUSINESS AND THE PURCHASED

ASSETS

Except as provided in the Disclosure Schedules, each Seller represents and
warrants to the Buyers as follows in this Article 2.

2.1 Organization, Power and Standing. Each Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation. Each Seller has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its Business.
The copies of the organizational documents of each Seller, each as amended to
date, that have been made available to the Buyers are complete and correct
copies thereof.

2.2 Power and Authority. Each Seller has full power and authority and has taken
all required action on its part necessary to permit it to execute and deliver
and to carry out the terms of this Agreement and the other Transaction
Documents. The execution, delivery and performance of this Agreement and each
Transaction Document to which each Seller is a party, and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of each Seller.

2.3 Validity and Enforceability. This Agreement is, and each of the other
Transaction Documents will be when executed and delivered by each Seller, the
valid and binding obligations of each Seller, enforceable against each Seller in
accordance with their respective terms, subject, however, to applicable
bankruptcy, insolvency and other laws affecting the rights and remedies of
creditors and to general equitable principles.

2.4 Foreign Qualifications. Schedule 2.4 sets forth a complete and accurate list
of each jurisdiction in which each Seller is qualified to conduct its Business
as a foreign entity and in which the character of the properties owned or leased
or the nature of the activities conducted by such entity makes such
qualification or licensing necessary, except for any jurisdiction(s) in which
the failure to so qualify would not have a Material Adverse Effect.

2.5 Financial Statements.

(a) The Sellers have delivered to the Buyers (i) the unaudited balance sheet of
the Business as of December 31, 2013 and the income statement of the Business
for the ten month period ended October 31, 2013 (the “Historical Financial
Statements”) and (ii) the forecasted unaudited income statement of the Business
for the two month period ended December 31, 2013 (the “Projected Financial
Statements”, and together with the Historical Financial Statements, the
“Financial Statements”), correct and complete copies of which are attached on
Schedule 2.5(a). The Financial Statements have been prepared specially by the
Sellers in connection with the transactions contemplated by this Agreement. The
Historical Financial Statements are derived from the books and records of the
Sellers, which books and records were prepared in accordance with GAAP. The
Historical Financial Statements fairly present in all material respects the
financial condition and results of operations of the Business as of the
respective dates thereof and for the period referred to therein and the
Historical Financial Statements were prepared in accordance with the methodology
set forth on Schedule 2.5(b). The Projected Financial Statements are derived
from the books and records of the Sellers and present in all material respects
management’s reasonable estimates of the financial condition and results of
operations of the Business as of the respective

-6-

--------------------------------------------------------------------------------

 

dates thereof and for the period referred to therein. As of the date of this
Agreement, each Seller is not aware of any event, fact or circumstance that
would cause, or would reasonably be expected to cause, the estimates contained
in the Projected Financial Statements to be untrue in any material respect.

(b) The Assumed Liabilities do not include any liabilities required to be set
forth on a balance sheet prepared in accordance with GAAP except for
(i) liabilities set forth on the face of the balance sheet included in the
Financial Statements or included in the calculation of Estimated Closing Working
Capital or Closing Working Capital, (ii) liabilities incurred by the Sellers or
their Subsidiaries in the ordinary course of the Business since such balance
sheet date, (iii) liabilities under Conveyed Leases and other Assumed Contracts
(none of which relates to a breach or violation thereof) and (iv) liabilities
that do not, individually or in the aggregate, constitute a Material Adverse
Effect.

2.6 Absence of Certain Changes. Since October 31, 2013, except as set forth on
Schedule 2.6, (a) the Business has been conducted in all material respects in
the ordinary course, (b) no Lien has been placed upon any of the Purchased
Assets, other than Permitted Liens, (c) the Sellers have not acquired or
disposed of any material assets, except in the ordinary course of the Business,
(d) there has been no damage, destruction or casualty loss (whether or not
covered by insurance) to any Purchased Asset or the Business, which individually
or in the aggregate exceeds $250,000 (e) there has been no Material Adverse
Effect and (f) the Sellers have not taken any of the actions set forth in
Section 4.2(b).

2.7 Taxes.

(a) All income and other material Tax Returns of the Sellers required to be
filed by or with respect to the Business (including the Purchased Assets) with
respect to the previous three (3) taxable years of Sellers have been properly
prepared and timely filed, and all such Tax Returns (including information
provided therewith or with respect thereto) are true, complete and correct in
all material respects.

(b) All income and other material Taxes owed by Sellers with respect to the
Business (including the Purchased Assets) and all other material Taxes owed by
Sellers have been fully and timely paid (whether or not shown on any Tax
Returns) and adequate provision has been made for any Taxes that are not yet due
and payable, for all taxable periods, or portions thereof, ending on or prior to
the date hereof.

(c) There are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of, Taxes due from the Sellers with
respect to the Business (including the Purchased Assets) with respect to the
previous three (3) taxable years of the Sellers and no request for any such
waiver or extension is currently pending.

(d) Except as set forth on Schedule 2.7, no audit or other proceeding by any
Governmental Authority is pending or threatened in writing with respect to any
Taxes due from the Sellers with respect to the Business (including the Purchased
Assets), and no written claim has been made by any Governmental Authority in a
jurisdiction where the Sellers do not file Tax Returns that the Sellers are or
may be subject to taxation by that jurisdiction.

(e) There are no Liens for Taxes upon the assets or properties of the Business
or the Purchased Assets, except for Permitted Liens.

(f) Each Seller has provided to the Buyers copies of all Tax audit reports in
respect of the Purchased Assets or the Business that have been issued with
respect to the previous five (5) taxable years of each Seller.

Notwithstanding any provisions of this Agreement to the contrary, the foregoing
provisions of this Section 2.7 and Section 2.17 constitute the sole
representation or warranties of the Sellers relating to Taxes.

2.8 Title to and Sufficiency of the Purchased Assets. Except as set forth in
Schedule 2.8, the Sellers have good and marketable title to, or a valid
leasehold, license or other similar interest in, or are otherwise able to
transfer all of the Purchased Assets, free and clear of all Liens, except for
Permitted Liens, and the Purchased Assets are in good operating condition,
normal wear and tear excepted. Except for the Excluded Assets, the assets,
rights and properties made available pursuant to the Transition Services
Agreement, together with the Purchased Assets, include all assets, rights and
properties necessary for the operation of the Business as the same is currently
conducted, consistent with the past practice of the Sellers with respect to the
Business.

-7-

--------------------------------------------------------------------------------

 

2.9 Real Properties.

(a) The Sellers have a good, valid, and enforceable leasehold interest in all of
the Conveyed Leases, free and clear of all Liens, except for Permitted Liens.
True and complete copies of all Conveyed Leases, including all amendments,
modifications, renewals, supplements and side-letters have been made available
to the Buyers. The Conveyed Leases are in full force and effect, and the Sellers
are not in default or breach under the Conveyed Leases and, to the Knowledge of
the Sellers, no event has occurred that with notice or lapse of time or both,
would constitute such a default or breach. The Sellers have paid in full or
accrued all amounts due thereunder and has satisfied in full or provided for all
liabilities and obligations thereunder. The Sellers are in peaceful and
undisturbed possession of the Conveyed Leases Premises. Except as disclosed in
the Conveyed Leases, the Sellers have not exercised or given any notice of
exercise, received any notice of exercise by a lessor or landlord of, nor, to
the Sellers’ Knowledge, has any lessor or landlord exercised, any option, right
of first refusal or right of first offer contained in any such Conveyed Lease,
including any such option or right pertaining to purchase, expansion, renewal,
extension, termination or relocation. To the Knowledge of the Sellers, no other
party to any such Conveyed Lease is in default or breach thereunder, nor does
any condition exist that with notice or lapse of time or both would constitute a
default or breach by such other party thereunder. The Sellers have not granted
to any Person any options, rights of first offer, rights of first refusal or
similar rights to purchase, lease or otherwise acquire any interest in the
leases or subleases relating to the Conveyed Leases Premises. The Sellers do not
lease, sublease or license any real property to any Person.

(b) To the Knowledge of the Sellers, there are no pending or threatened
condemnation or eminent domain proceedings that affect any of the Conveyed
Leases Premises, and the Sellers have not received any written notice of the
intention of any Governmental Authority or other person to take any of the
Conveyed Leases Premises.

(c) The Conveyed Leases Premises constitute all of the real property and
interests in real property primarily related to or used by the Sellers and their
Affiliates in connection with the Business. The Sellers do not own any real
property primarily related to or used by the Sellers in connection with the
Business.

2.10 Intellectual Property.

(a) All Intellectual Property used in the Business is either owned by the
Sellers or one or more of their Affiliates or is used by the Sellers or one or
more of their Affiliates pursuant to a valid license or other right to use.
Schedule 2.10(a) sets forth a complete and correct list of all Seller
Intellectual Property owned by the Sellers or one or more of their Affiliates
and is registered by, issued by or the subject of a pending application for
issuance or registration worldwide with a domain name registrar or domestic or
foreign governmental registry, including the United States Copyright Office and
United States Patent & Trademark Office and any and all similar offices in
foreign jurisdictions, in each case that is in effect and maintained by the
Sellers or one or more of their Affiliates (the “Registered Intellectual
Property”). The Registered Intellectual Property is valid, in full force and
effect, have not been declared invalid or unenforceable by any court of
competent jurisdiction, and have not expired or been cancelled, abandoned or
otherwise terminated, and payment of all renewal and maintenance fees and
expenses in respect thereof, and all filings related thereto, have been duly
made. The Sellers and their Affiliates own and possess all right, title and
interest in and to the Registered Intellectual Property free and clear of all
Liens, other than Permitted Liens, and the Sellers have the right to transfer
and assign such Registered Intellectual Property. Except as would not reasonably
be expected to be material to the Business, the Sellers and their Affiliates
have taken all necessary actions to maintain and protect all of their Registered
Intellectual Property.

(b) Except as would not reasonably be expected to be material to the conduct of
the Business, and its Use of the Seller Intellectual Property, does not infringe
or otherwise violate any Intellectual Property or other proprietary rights of
any other Person, including any interferences, oppositions, cancellations or
other contested proceedings, so as to prevent or interfere with the Buyers’
ability to conduct the Business as it is contemplated to be conducted by the
Sellers on the date hereof. The Sellers have received no notice or claim, and
there is no Action pending or, to the Knowledge of the Sellers, threatened,
alleging any such infringement, conflict, misappropriation or violation or
challenging the Sellers’ or any of their Affiliates’ rights in or to any Seller
Intellectual Property. To the Knowledge of the Sellers, no Person is infringing,
misappropriating or otherwise violating any Registered Intellectual Property.

(c) To the Knowledge of the Sellers, all software material to the Business that
is purported to be owned by the Sellers (i) performs in material conformance
with any documentation, (ii) is free from any material software defect, and
(iii) does not contain any virus, software routine or hardware component
designed to permit unauthorized access or to disable or otherwise harm any
computer, systems or software, or any software routine designed to disable a
computer program automatically with the passage of time or under the positive
control of a Person other than an authorized licensee or owner of the software.

(d) The Sellers and their Affiliates have a privacy policy (the “Privacy
Policy”) regarding the collection and use of Personal Data, a complete and
correct copy of which has been provided to the Buyers prior to the date hereof.
The Sellers and each of their Affiliates are in material compliance with all
applicable laws regarding the collection, use and protection of Personal Data
and with the Sellers’ and their Subsidiaries’ Privacy Policy. The execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents do not violate the Privacy Policy as it currently exists or any
variation thereof that remains currently applicable. Upon Closing, the Buyers
and/or their applicable Subsidiaries will continue to have the right to use such
Personal Data on identical terms and conditions as the Sellers or

-8-

--------------------------------------------------------------------------------

 

their Affiliates enjoyed immediately prior to the Closing. No Action is pending
or, to the Sellers’ Knowledge, threatened against the Sellers or any of their
Affiliates relating to the collection or use of Personal Data.

(e) Each present or past employee or officer who has had access to proprietary
information with respect to the Sellers, or who has invented, created or
developed any Intellectual Property has executed a valid and enforceable
contract with the Sellers that (i) conveys to the Sellers any and all right,
title and interest in and to all Intellectual Property, innovations or
improvements developed by such Person in connection with such Person’s
employment and (ii) obligates such Person to keep any confidential information,
including trade secrets, of the Sellers confidential both during and after the
term of employment. Each present or past consultant or independent contractor
who has had access to proprietary information with respect to the Sellers, or
who has invented, created or developed any Intellectual Property has executed a
valid and enforceable contract with the Sellers that obligates such Person to
keep any confidential information of the Sellers confidential both during and
after the term of engagement.

2.11 Material Contracts. Schedule 2.11 hereto sets forth a list of all of the
following contracts, understandings and agreements, including memoranda of
understanding (written or oral) and side-letters, to which the Sellers are a
party or by which the Purchased Assets are bound or subject:

(a) Contracts, with respect to which the Sellers have a stated liability or
obligation of more than $500,000 during the term of such contract other than
contracts entered into in the ordinary course of the Business consistent with
past practice;

(b) contracts which place any limitation on the method of conducting or scope of
the Business, including agreements containing covenants not to compete or other
covenants restricting the development, manufacture, marketing or distribution of
products or services of the Business;

(c) contracts with Material Customers;

(d) contracts with Material Suppliers;

(e) agency contracts for any third party manufacturer;

(f) contracts that relate to the employment of any Business Employees, or any
change of control, severance, retention or similar compensation obligations to
any of the same or any compensation obligations to any Business Employees or
independent contractors of the Business;

(g) contracts or collective bargaining agreements with any labor union or
association relating to any Business Employee;

(h) partnership, joint venture or similar agreements involving the Business or
the Purchased Assets;

(i) contracts regarding acquisitions or dispositions of all or a material
portion of the assets of the Business other than in the ordinary course of the
Business;

(j) manufacturing agreements, supply agreements and distributor agreements
involving the Business other than purchase orders entered into in the ordinary
course of the Business on standard or customary terms;

(k) contracts with the Material Sales Representatives;

(l) sponsorship and endorsement agreements material to the Business;

(m) contracts material to the Business and related to joint research, design or
development;

(n) management service, consulting, financial advisory or any other similar type
contract in effect on the date hereof involving the Business;

(o) contracts entered into since January 1, 2009 involving any resolution or
settlement of any actual or threatened litigation, arbitration, claim or other
dispute with a value of greater than $50,000 involving the Business;

(p) contracts involving the Business containing any preferential pricing
agreements, including most favored nation provisions;

(q) contracts pursuant to which the Sellers grant to a third party a license to
use any Intellectual Property primarily related and material to the Business;

(r) contracts for the use of licensed Intellectual Property (other than licenses
for “off-the-shelf” software or other software that are widely available and
licensed under generally standard terms and conditions), that is used in and
material to the Business; and

(s) the Conveyed Leases.

-9-

--------------------------------------------------------------------------------

 

All of the foregoing are herein called “Material Contracts.” The Sellers have
made available to the Buyers complete and correct copies of all Material
Contracts and all amendments, side letters and modifications thereto. Except as
set forth on Schedule 2.11(t), each Material Contract is valid, binding and in
full force and effect. The Sellers, and, to the Knowledge of the Sellers, each
other party thereto, has performed all material obligations required to be
performed by them thereunder. The Sellers are not in default under any Material
Contract. To the Knowledge of the Sellers, no third party is in default under
any Material Contract to which it is a party. Except as set forth on
Schedule 2.11(u), the transactions contemplated by this Agreement will not
afford any other party the right to terminate any such Material Contract. Except
as set forth on Schedule 2.11(v), none of the Material Contracts contains (i) a
provision preventing or prohibiting the transfer or assignment of such Material
Contracts to a third party, including the Buyers or (ii) any “change of control”
provisions triggered by the consummation of the transactions contemplated by
this Agreement.

2.12 Litigation. Except as disclosed on Schedule 2.12, there is no action,
arbitration, litigation, proceeding or governmental investigation pending or, to
the Knowledge of the Sellers, threatened against (i) the Sellers to the extent
it relates to the Business, (ii) the Business or (iii) the Purchased Assets.
None of the Sellers (with respect only to matters to the extent it relates to
the Business or the Purchased Assets), the Business or the Purchased Assets are
subject to any unsatisfied order, judgment, injunction, ruling, decision, award
or decree of any Governmental Authority.

2.13 No-Conflict; Required Consents and Approvals. Except as set forth on
Schedule 2.13 and except for applicable filings under the HSR Act, the Sellers’
execution, delivery and performance of this Agreement and the other Transaction
Documents contemplated hereby will not result in any violation of, be in
conflict with or constitute a default under or permit the termination of the
organizational documents of the Sellers, any Material Contract or any material
law, statute, regulation, rule, ordinance, judgment, decree or order applicable
to the Sellers or the Business. Except as set forth on Schedule 2.13 and except
for applicable filings and approvals under the HSR Act, no consent, order,
approval, authorization, declaration or filing with or from any Governmental
Authority or any other Person is required on the part of the Sellers for or in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby by the Sellers.

2.14 Licenses and Permits. The Sellers have obtained all material licenses,
registrations, franchises, qualifications, provider numbers, permits, approvals
and authorizations issued by any Governmental Authority necessary for the
operation of the Business as the same is currently conducted (the “Business
Permits”), which are set forth on Schedule 2.14.

2.15 Compliance with Laws.

(a) With respect to the Business, the Sellers are in compliance in all material
respects with all foreign, federal, state and local statutes, laws, ordinances,
judgments, decrees, orders and governmental rules and regulations applicable to
them and the Sellers have not received any written notice that any failure to
comply with any such statutes, laws, ordinances, judgments, decrees, rules or
regulations is being alleged.

(b) Except as set forth on Schedule 2.15, with respect to the Business, the
Sellers have not violated any judgment, decree, order or governmental rule or
regulation applicable to it in the previous five (5) years and the Sellers are
not aware of any such violation where the applicable statute of limitations has
not lapsed.

2.16 Employees and Compensation.

(a) The information contained in Schedule 2.16(a) in respect of the Business
Employees is accurate in all material respects as of the date hereof, and sets
forth with respect to each Business Employee: (i) name or identification,
(ii) service date, (iii) position, (iv) annual base salary and annual target
incentive, or pay rate, (v) work location, (vi) visa type, if any,
(vii) vacation accrual rate, (viii) status as full-time or part-time and
(ix) status as an active or Inactive Employee and the expected date of return to
work, if known.

(b) Except as set forth on Schedule 2.16(b), the Sellers are not, nor at any
time has been, a party to any collective bargaining agreement or other labor
union agreements applicable to Business Employees, nor, to the Knowledge of the
Sellers, is there, nor in the past 12 months has there been, (i) any Business
Employees represented by works council or a labor organization, (ii) activity of
any labor union to organize any Business Employees, or (iii) any petition filed
or proceeding instituted by a union, works council, collective bargaining agent,
employee, or group of employees with any Governmental Authority seeking
recognition of a collective bargaining agent with respect to any Business
Employees, or any voluntary recognition given by the Sellers or any of their
Affiliates with respect to Business Employees. No work stoppage, slowdown or
labor strike against the Sellers or any of their Affiliates with respect to the
Business Employees is pending or, to the Knowledge of the Sellers, threatened,
nor in the past 12 months has there been any such activity.

(c) Except as set forth on Schedule 2.16(c), with respect to the Business
Employees, the Sellers (i) do not have any material direct or indirect
liability, whether actual or contingent, with respect to any misclassification
of any Person as an independent contractor rather than as an employee, or as an
“exempt” employee rather than a “non-exempt” employee (within the meaning of the
Fair Labor Standards Act of 1938, as amended); (ii) have a properly completed
Form I-9 is on file with respect to each Business

-10-

--------------------------------------------------------------------------------

 

Employee; (iii) are in material compliance with all applicable federal, state
and local laws respecting employment, employment practices, labor relations,
employment discrimination, health and safety, terms and conditions or employment
and wages and hours, in each case, with respect to Business Employees, and
(iv) have not received any written remedial order or notice of offense under
applicable occupational health and safety law.

(d) To the Sellers’ Knowledge, the Sellers have not received written notice that
any Business Employee is, in any material respect, in violation of any term of
any nondisclosure agreement, common law nondisclosure obligation, fiduciary
duty, noncompetition agreement, or restrictive covenant, or any similar
employment arrangement relating (i) to the right of any such Business Employee
to be employed by the Sellers or (ii) to the knowledge or use of trade secrets
or proprietary information with respect to any such Business Employee’s
employment with the Sellers.

2.17 Benefit Plans.

(a) Schedule 2.17 hereto sets forth a true and complete list of all material
employee benefit plans or arrangements that are pension, profit-sharing,
savings, retirement, supplemental retirement, employment, consulting, severance
pay, termination, executive compensation, incentive compensation, deferred
compensation, bonus, stock purchase, stock option, phantom stock or other
equity-based compensation, change-in-control, retention, salary continuation,
vacation, sick leave, disability death benefit, group insurance,
hospitalization, medical, dental, life, Code Section 125 “cafeteria” or
“flexible” benefit, employee loan, education assistance or fringe benefit plan,
whether written or oral, including any plans described in Section 3(3) of ERISA,
or other employee benefits plan, whether or not subject to ERISA, under which
current or former Business Employees have any present or future rights to
benefits, or with respect to which the Sellers or any of their ERISA Affiliates
have any obligation to contribute or any current or future liability with
respect to any Business Employee (the “Benefit Plans”). The Sellers have no
obligation or contractual commitment to create any additional employee benefit
or compensation plans, policies or arrangements that would cover the Business
Employees or, except as may be required by applicable law, to modify any Benefit
Plan in a manner that could increase the benefits provided to any Business
Employees thereunder.

(b) The Sellers have made available to the Buyers copies (or descriptions, if
not in writing) of each Benefit Plan and, to the extent applicable with respect
thereto, copies of related trusts, funding agreements or insurance policies,
amendments, the most recent annual report (Form 5500), determination or opinion
letter issued by the IRS, the most recent summary plan description, summary of
material modifications, audited financial statements, and the most recent
actuarial valuation report (if applicable).

(c) With respect to each Benefit Plan: (i) such plan has been established and
administered in all material respects in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and all other
applicable laws; (ii) no breach of fiduciary duty has occurred with respect to
which the Sellers or any Benefit Plan would be liable in any respect; (iii) no
“prohibited transaction” (within the meaning of either Section 4975(c) of the
Code or Section 406 of ERISA) has occurred with respect to which the Sellers or
any Benefit Plan would be liable in any material respect; and (iv) each Benefit
Plan intended to be qualified under Section 401(a) of the Code is so qualified
and has received a favorable determination letter from the IRS to that effect,
and to the Knowledge of the Sellers, there are no facts or circumstances that
could reasonably be expected to cause the loss of such qualification or the
imposition of any material liability.

(d) Except as set forth on Schedule 2.17, neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
(either alone or in combination with another event) (i) result in any payment
becoming due, or increase the amount of any compensation due to any Offered
Employee; (ii) increase any benefits otherwise payable under any Benefit Plan or
otherwise; (iii) result in the acceleration of the time of payment or vesting of
any such compensation or benefits with respect to any Offered Employee; or
(iv) cause the payment of any amount that could, individually or in combination
with any other such payment, constitute an “excess parachute payment,” as
defined in Section 280G(b)(1) of the Code with respect to any Offered Employee.

(e) Except as set forth on Schedule 2.17, no Benefit Plan is a “multiemployer”
plan within the meaning of Section 4001(a)(3) of ERISA (“Multiemployer Plan”) or
subject to Title IV of ERISA. The Sellers have not (i) terminated or filed any
notice of intent to terminate, any Title IV Plan, (ii) incurred any outstanding
liability under Section 4062 of ERISA to the PBGC, or to a trustee appointed
under Section 4042 of ERISA, or (iii) incurred a complete or partial withdrawal
from a Multiemployer Plan, within the last six (6) years. Except as set forth on
Schedule 2.17, neither the Sellers nor any of their ERISA Affiliates have
incurred any liability to or on account of any Benefit Plan pursuant to Title IV
of ERISA, during the last six (6) years, which has not been fully paid. To the
Knowledge of the Sellers, there is no ERISA Affiliate Liability.

(f) Except as set forth on Schedule 2.17, the Sellers have no obligation to
provide or make available post-employment welfare benefits or welfare benefit
coverage for any current Business Employee, or for any other person, except as
may be required under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).

(g) There has been no “mass layoff” or “plant closing” (as defined by the Worker
Adjustment and Retraining Notification Act of 1988 (“WARN”)) with respect to the
Sellers within the past six (6) months. The Sellers have not incurred any
liability or obligation under WARN, or any similar foreign, state or local law
that remains unsatisfied within the past three (3) years.

-11-

--------------------------------------------------------------------------------

 

(h) Except as set forth on Schedule 2.17, there are no pending, or to the
Sellers’ Knowledge, threatened claims by or on behalf of any Benefit Plan, or by
any employee or beneficiary covered under any such Benefit Plan with respect to
any such Benefit Plan (other than routine claims for benefits).

2.18 Insurance. The Business and/or its employees are insured under the
insurance policies listed on Schedule 2.18, all of which are valid and in full
force (the “Insurance Policies”). The Insurance Policies and all premiums due
and payable thereon have been paid in full and, during the last three (3) years,
there has been no lapse in coverage. To the Knowledge of the Sellers, the
Sellers are otherwise in compliance in all respects with the terms and
provisions of the Insurance Policies except where the failure to comply would
have an immaterial effect, individually or in the aggregate, on the
enforceability of the Insurance Policies. Except as disclosed on Schedule 2.18,
as of the date hereof, there are no pending claims under any Insurance Policy as
to which the respective insurers have denied coverage.

2.19 Brokers. Except for Morgan Stanley, the Sellers have not dealt with any
broker, finder or similar agent with respect to the transactions contemplated by
this Agreement, and the Sellers are under no obligation to pay any broker’s fee,
finder’s fee or commission in connection with the transactions contemplated by
this Agreement as a result of any agreement of the Sellers. All amounts set
forth on Schedule 2.19 shall be paid by Sellers in accordance with Section 8.11.

2.20 Environmental Laws. Except as set forth on Schedule 2.20:

(a) All of the Business’ operations are in compliance with all Environmental
Laws in all material respects.

(b) The use, handling, manufacture, treatment, processing, storage, generation,
release, discharge and disposal of Hazardous Substances by the Business complies
in all material respects with applicable Environmental Laws.

(c) The Sellers have obtained all material permits, licenses and authorizations
required under applicable Environmental Laws, and the current operations of the
Sellers are in material compliance with the terms and conditions of any required
permits, licenses and authorizations.

(d) There are no pending or, to the Knowledge of the Sellers, threatened
Environmental Claims against the Business or the Purchased Assets.

(e) To the Knowledge of the Sellers, there are and have been no above ground or
underground storage tanks, pits, lagoons, landfills, waste disposal areas or
dumpsites located on any of the Conveyed Leases Premises during the Sellers’
occupancy or use thereof.

(f) To the Knowledge of the Sellers, there are no events, conditions or
circumstances reasonably likely to result in a material liability to the
Business under or pursuant to Environmental Laws.

(g) To the Knowledge of the Sellers, no Release of Hazardous Substances has
occurred on, in, under or about any of the Conveyed Leases Premises for which
there is any obligation under or pursuant to any Environmental Law to make any
notification or perform any investigation or remedial action.

(h) The Sellers have made available to the Buyers all material environmental
audits, studies and reports, including any Phase 1 or Phase 2 reports that are
in the possession of the Sellers relating to the Business or the Conveyed Leases
Premises.

2.21 Affiliate Transactions; Interests in Clients, Suppliers, Etc. Except for
employment relationships and the payment of compensation and benefits in the
ordinary course of the Business or as disclosed on Schedule 2.21, the Business
is not subject to any agreement with, or involving the making of any payment,
benefit or transfer of assets to (i) a Seller Guarantor or any Affiliate thereof
(other than the Sellers), (ii) any stockholder, officer, director or member of
the Sellers or the Sellers’ Guarantors, or (iii) any of their respective
Affiliates (other than the Sellers). None of the Persons described in clauses
(i) through (iii) above has, directly or indirectly, any financial interest in,
or is a director, officer or employee of, any Person which is a material
supplier, customer, lessor, lessee, or competitor of the Sellers. Ownership of
securities of a company whose securities are registered under the Exchange Act,
of five percent (5%) or less of any class of such securities shall not be deemed
to be a financial interest for purposes of this Section 2.21.

2.22 Material Suppliers and Customers.

(a) Schedule 2.22(a) sets forth the names of the ten (10) largest suppliers of
the Business measured by Dollar value for the twelve (12) fiscal months ended
December 28, 2013 (the “Material Suppliers”). None of the Material Suppliers has
notified (including orally, by email, text messaging or otherwise) the Sellers
that it is (i) canceling or terminating (or notified the Sellers of its
intention to cancel or terminate) its relationship with the Business, or
(ii) materially modifying (or notified the Sellers of its intention to
materially modify) its relationship with the Business.

(b) Schedule 2.22(b) sets forth the names of the Material Suppliers with whom
the Sellers or their Affiliates have had a dispute (whether written or oral)
with a value in excess of $100,000 at any time during the last three (3) years
prior to the date hereof.

-12-

--------------------------------------------------------------------------------

 

(c) Schedule 2.22(c) sets forth the names of the fifteen (15) largest customers
of the Business measured by Dollar value for the twelve fiscal months ended
December 28, 2013 (the “Material Customers”). None of the Material Customers has
notified (including orally, by email, text messaging or otherwise) the Sellers
that it is (i) canceling or terminating (or notified the Sellers of its
intention to cancel or terminate) its relationship with the Business or
(ii) materially modifying (or notified the Sellers of its intention to
materially modify) its relationship with the Business.

2.23 Sales Representatives. Schedule 2.23 sets forth the names of all of the
sales representatives of the Business (including employees and independent
contractors) measured by (a) total commissions received and (b) total revenues
generated during the twelve (12) fiscal months ended December 28, 2013. Except
as set forth on Schedule 2.23, (i) as of the date of this Agreement, none of the
sales representatives listed on Schedule 2.23 with total commissions over
$25,000 per annum (the “Material Sales Representatives”) has notified the
Sellers (including orally, by email, text messaging or otherwise) that such
sales representative is terminating his or her employment with the Sellers and
(ii) the Sellers do not have any unresolved or outstanding disputes (whether
written or oral) with any of the sales representatives listed on
Schedule 2.23 with a value in excess of $10,000.

2.24 Product Liability. Except as set forth on Schedule 2.24, during the past
three (3) years from the date hereof, there have been no product liability
claims, suits, actions, or proceedings involving the Business or relating to
products or services designed, assembled, manufactured, shipped, sold, delivered
or distributed by or on behalf of the Business, nor, to the Knowledge of the
Sellers, has any such claim, suit, action or proceeding been threatened.

2.25 Product Warranty. Except as set forth on Schedule 2.25, The products
designed, assembled, manufactured, shipped, sold, delivered or distributed by
(or on behalf of) the Sellers that relate to the Business have been in
conformity in all material respects with all applicable contractual commitments
and all express and implied warranties (to the extent given in respect thereof).
Except as reserved for on the Sellers’ books and records, there are no existing,
or to the Knowledge of the Sellers, threatened, liabilities or similar claims
against the Sellers for replacement or repair of any products designed,
assembled, manufactured, shipped, sold, delivered or distributed by (or on
behalf of) the Sellers.

2.26 Accounts Receivable. The Accounts Receivable reflected in the Sellers’
books and records have been incurred in the ordinary course of the Business on
an arm’s length basis. All of the outstanding accounts receivable deemed
uncollectible have been reserved against in the Sellers’ books and records in
accordance with GAAP and in the same manner or fashion as has been past
practice.

2.27 Inventory. Except as set forth on Schedule 2.27, all of the Conveyed
Inventory consists of a quality and quantity usable in the Business consistent
with past practices. All of the Conveyed Inventory is reflected on the Sellers’
books and records at the lower of cost or fair market value in the same manner
or fashion as has been past practice. No sales to customers of the Sellers that
relate to the Business are done on a consignment basis.

2.28 Product Recalls. Schedule 2.28(a) identifies each product recall (whether
voluntary or compulsory) and the circumstances surrounding each recall,
involving any products of the Sellers related to the Business within the past
five (5) years. No product designed, assembled, manufactured, shipped, sold,
delivered or distributed by (or on behalf of) the Sellers with respect to the
Business is currently subject to a recall required by any Governmental Authority
and the Sellers have no plans to initiate a voluntary product recall. Except as
set forth in Schedule 2.28(b), the products designed, assembled, manufactured,
shipped, sold, delivered or distributed by (or on behalf of) the Sellers conform
in all material respects with all applicable laws currently in effect, and with
the applicable requirements of nationally recognized industry standard
organizations.

2.29 Questionable Payments. Since January 1, 2010, neither the Sellers nor, to
the Knowledge of the Sellers, any of the Sellers’ current or former Affiliates,
members, directors, officers, agents, employees, members or other persons
associated with or acting on behalf of any Seller, has on behalf of any Seller,
or in connection with the Business (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity; (ii) made any direct or indirect unlawful payments to
foreign or domestic government officials or employees from corporate funds;
(iii) established or maintained any unlawful or unrecorded fund or corporate
monies or other assets; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature.

2.30 No Other Representations and Warranties. Except for the representations and
warranties of the Buyers contained in this Agreement, any certificate delivered
pursuant to this Agreement or in any of the other Transaction Documents, the
Sellers acknowledge that none of the Buyers nor any Person acting on behalf of
the Buyers makes or has made any other express or implied representation or
warranty with respect to the Buyers.

-13-

--------------------------------------------------------------------------------

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

Each Buyer hereby represents and warrants to the Sellers as follows.

3.1 Organization, Power and Standing. Each Buyer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with all requisite power and authority to own its properties and
to carry on its business as presently conducted.

3.2 Power and Authority; No-Conflict. Each Buyer has full power and authority
and has taken all required action necessary to permit it to execute and deliver
and to carry out the terms of this Agreement and all other agreements,
instruments and documents of such Buyer required hereby and none of such actions
will result in any violation of, be in conflict with or constitute a default
under any organizational document, law, statute, regulation, ordinance,
contract, agreement, instrument, judgment, decree or order to which such Buyer
is a party or by which such Buyer or its assets are bound.

3.3 Consents and Approvals. Except as set forth on Schedule 3.3 and for any
applicable filings under the HSR Act, no consent, order, approval,
authorization, declaration or filing from or with any Governmental Authority or
third party is required on the part of such Buyer for the execution, delivery
and performance of this Agreement by such Buyer and the consummation by such
Buyer of any of the transactions contemplated by this Agreement and the
Transaction Documents to be executed by such Buyer.

3.4 Validity and Enforceability. This Agreement constitutes, and the other
Transaction Documents will constitute when executed and delivered, the valid and
legally binding obligations of each Buyer, enforceable against it in accordance
with their respective terms, subject, however, to applicable bankruptcy,
insolvency and other laws affecting the rights and remedies of creditors and to
general equitable principles.

3.5 Brokers. No Buyer has dealt with any broker, finder or similar agent with
respect to the transactions contemplated by this Agreement, and no Buyer is
under any obligation to pay any broker’s fee, finder’s fee, commission or
similar amount in connection with the consummation of the transactions
contemplated by this Agreement.

3.6 Financial Ability. Each Buyer has entered into the commitment letter (the
“Debt Commitment Letter”), dated as of the date hereof, with Bank of America,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank,
N.A., J.P. Morgan Securities LLC, Royal Bank of Canada, RBC Capital Markets and
Morgan Stanley Senior Funding, Inc. (collectively, the “Lenders”), of which a
true, correct and complete copy, duly executed by the Buyers and, to the Buyers’
knowledge, by the other parties thereto, has been delivered to the Sellers,
reflecting such lender’s commitment to provide to the Buyers at Closing the
amounts set forth therein in immediately available funds (the “Debt Financing”),
subject to the terms and conditions set forth therein and in the Fee Letter (as
defined below). Assuming the funding of the Debt Financing in accordance with
the terms of the Debt Commitment Letter and the Fee Letter, together with any
funds to be supplied by the Buyers or their Affiliates, the Buyers will have
sufficient funds to consummate the transaction contemplated under this Agreement
and to pay any other amounts required to be paid by the Buyers and their
Affiliates in connection with the consummation of the transactions contemplated
under this Agreement, including all related fees and expenses to be paid by the
Buyers and their Affiliates. The Buyers have also delivered to Sellers a true,
correct and complete (other than the redaction referenced herein) copy of any
fee letter, duly executed by the Buyers and, to the Buyers’ knowledge, by the
other parties thereto, including with respect to fees, market flex and related
arrangements in connection with the Debt Commitment Letter (it being understood
that any such fee letter provided to the Sellers shall be redacted to omit the
fees and economic terms as customary provided therein or any other provision
thereof as may be required by the Lenders) (any such fee letter, a “Fee
Letter”). Each of the Debt Commitment Letter and Fee Letter is in full force and
effect as of the date hereof, and as of the date hereof the commitments
contained therein have not been withdrawn, rescinded, terminated or otherwise
amended or modified in any respect (and, as of the date hereof no such
withdrawal, rescission, termination, amendment or modification is contemplated
by any of the Buyers or, to the knowledge of the Buyers, the other parties
thereto, except as set forth in the Fee Letter relating to the “flex
provisions”). Each of the Debt Commitment Letter and Fee Letter is a legal,
valid and binding obligation of each Buyer and, to the knowledge of each Buyer,
the other parties thereto, in each case, except as may be limited by applicable
bankruptcy, insolvency and other laws affecting the rights and remedies of
creditors and general equitable principles. As of the date hereof, assuming the
accuracy of the representations and warranties set forth in Article 2, no event
has occurred which, with or without notice, lapse of time or both, would
constitute a default or breach on the part of any Buyer under any term or
condition of the Debt Commitment Letter or Fee Letter. There are no conditions
precedent related to the funding of the Debt Financing other than as set forth
in the Debt Commitment Letter (including pursuant to any “flex” provisions
included in the Fee Letter). As of the date hereof, assuming the accuracy of the
representations and warranties set forth in Article 2, there is no fact or
occurrence existing on the date hereof that would reasonably be expected to
(A) result in any of the conditions in the Debt Commitment Letter not being
satisfied or (B) otherwise result in the Debt Financing not being available to
the Buyers on the Closing Date. All commitment and other fees required to be
paid under the Debt Commitment Letter prior to the date hereof have been paid.

-14-

--------------------------------------------------------------------------------

 

3.7 Litigation. There is no action, arbitration, litigation, proceeding or
governmental investigation pending or, to the knowledge of any Buyer, threatened
against such Buyer, that questions or challenges the validity of this Agreement
or the ability of such Buyer to consummate the transactions contemplated by this
Agreement.

3.8 No Other Representations and Warranties. Except for the representations and
warranties of the Sellers and the Sellers’ Guarantors contained in this
Agreement, any certificate delivered pursuant to this Agreement or in any of the
other Transaction Documents, each Buyer acknowledges that neither the Sellers,
the Sellers’ Guarantors nor any Person acting on behalf of the Sellers or
Sellers’ Guarantors makes or has made any other express or implied
representation or warranty (including as to merchantability or fitness for any
particular purpose) with respect to the Transfer, the Business, the Purchased
Assets or the other transactions contemplated by this Agreement.

ARTICLE 4

COVENANTS

4.1 Access to Information; Confidentiality.

(a) The Sellers shall permit the Buyers and their counsel, accountants and other
representatives (including potential debt financing sources) access, upon
reasonable notice, during normal business hours and consistent with applicable
legal requirements throughout the period prior to the Closing, to the
properties, books, records and employees of the Business.

(b) The Sellers and the Sellers’ Guarantors acknowledge that they are in
possession of confidential information concerning the Business (the
“Confidential Information”). The Sellers and the Sellers’ Guarantors agree that
if the transactions contemplated by this Agreement are consummated, from and
after the Closing, they shall, and they shall cause their respective Affiliates,
directors, officers, general partners, members, stockholders and advisors
(“Representatives”) to, keep all such Confidential Information strictly
confidential and use such Confidential Information only for the purpose of
fulfilling their obligations hereunder. The Sellers and the Sellers’ Guarantors
acknowledge and agree that the Confidential Information is proprietary and
confidential in nature and may be disclosed to their respective Representatives
only to the extent necessary for the Sellers, the Sellers’ Guarantors and the
respective Representatives to fulfill their respective obligations hereunder;
provided, that the Sellers and the Sellers’ Guarantors shall be responsible for
any breach of those confidentiality provisions by the Representatives of the
Sellers or such Sellers’ Guarantors, as applicable, following the Closing. If,
following the Closing, the Sellers, the Sellers’ Guarantors or any of their
respective Representatives are legally required to disclose (after the Sellers
and the Sellers’ Guarantors have used commercially reasonable efforts to avoid
such disclosure and, to the extent legally permitted, after promptly advising
and consulting with the Buyers about their intention to make, and the proposed
contents of such, disclosure) any of the Confidential Information (whether by
oral question, deposition, interrogatory, request for documents or information,
subpoena, civil investigative demand, in the opinion of legal counsel or similar
process), the Sellers and the Sellers’ Guarantors shall, or shall cause their
respective Representatives, to provide the Buyers with prompt written notice of
such request so that the Buyers may seek an appropriate protective order or
other appropriate remedy. If such protective order or remedy is not obtained,
the Sellers, the Sellers’ Guarantors or their Representative may disclose only
that portion of the Confidential Information which such Person is legally
required to disclose, and the Sellers and the Sellers’ Guarantors shall exercise
their commercially reasonable efforts to obtain assurance that confidential
treatment will be accorded to such Confidential Information so disclosed.

4.2 Conduct of Business. Between the date of this Agreement and the Closing or
earlier termination of this Agreement, unless the Buyers shall otherwise consent
in writing (which consent shall not be unreasonably withheld, conditioned or
delayed):

(a) Required Actions. The Sellers shall:

(i) maintain their corporate existence;

(ii) conduct the Business only in the ordinary course;

(iii) use all commercially reasonable efforts to (A) operate in such a manner as
to assure that the representations and warranties of the Sellers set forth in
this Agreement will be true and correct in all material respects as of the
Closing Date with the same force and effect as if such representations and
warranties had been made on and as of the Closing Date, and (B) preserve and
maintain good relationships with customers, suppliers, distributors, employees,
Governmental Authorities, business associates and others having material
relationships with the Business; and

(iv) promptly notify Buyers of any federal, state, local or foreign income or
franchise and any other suit, claim, action, investigation, proceeding or audit
(collectively, “Actions”) pending against or with respect to the Sellers in
respect of any Tax matter, including Tax liabilities and refund claims that
relate to the Business (or the Purchased Assets), and not settle or compromise
any such Tax matter or Action without the Buyers’ consent if any such settlement
or compromise results in a Tax Lien on the Purchased Assets.

-15-

--------------------------------------------------------------------------------

 

(b) Prohibited Actions. The Sellers shall not do any of the following:

(i) effect any change to their organizational documents;

(ii) acquire or dispose of any material Purchased Assets or any Intellectual
Property, except in the ordinary course of the Business;

(iii) subject any Purchased Assets to any Lien, other than Permitted Liens;

(iv) modify, amend, cancel or terminate any Material Contract;

(v) make any change in their accounting practices, methods or policies or
systems of internal accounting controls (including procedures with respect to
the payment of accounts payable and collection of accounts receivable), except
as may be necessary to conform to changes in regulatory accounting requirements
or GAAP;

(vi) make any commitment for post-Closing capital expenditures with respect to
the Business in excess of $100,000 individually or $250,000 in the aggregate;

(vii) write-off as uncollectible any material accounts receivable, except
write-offs in the ordinary course of the Business consistent with past practice
charged to applicable reserves;

(viii) cancel or waive any material rights, or pay, discharge or settle any
claim, of material value involving the Business;

(ix) announce, implement or effect any reduction in force, lay-off, early
retirement program, severance program or other program or effort concerning the
termination of employment of employees of the Business (other than in the
ordinary course of the Business);

(x) enter into any agreement that would be required to be disclosed on
Schedule 2.11 (Material Contracts);

(xi) make any change to their customer pricing, rebates or discounts in respect
of the Business, other than in the ordinary course of the Business consistent
with past practice;

(xii) make any material changes to the technology infrastructure of the Business
(other than normal repairs and other than in the ordinary course of the
Business);

(xiii) consolidate any of the existing facilities of the Business;

(xiv) adopt or amend any Benefit Plan or increase the cash compensation or other
fringe, incentive, equity incentive, pension, welfare or other employee benefits
paid or payable to the Acquired Employees, other than increases or modifications
required by applicable law, contracts or Benefit Plans in effect as of the date
hereof and listed in the Sellers’ Disclosure Schedules;

(xv) grant or increase any severance, retention, change-of-control or similar
payments to any Acquired Employee, other than as may be required by applicable
law or pursuant to a contract in effect as of the date hereof and listed in the
Sellers’ Disclosure Schedules;

(xvi) take any action to cause any employee of any Seller or any of their
Affiliates holding a title of “manager” or higher who would otherwise be a
Business Employee as of the Closing not to be a Business Employee (other than
termination for cause, provided the Sellers use reasonable efforts to provide
notice to the Buyers prior to such employment termination);

(xvii) intentionally take any action to hire, induce, solicit or encourage any
Offered Employee holding a title of “manager” or higher to not accept, or leave,
employment with the Buyers and their Affiliates; or

(xviii) commit to do any of the foregoing.

(c) The Sellers and the Sellers’ Guarantors shall not, directly or indirectly,
sell, assign, transfer, pledge, encumber, hypothecate, disperse or convey any
equity interests in the Sellers.

4.3 Exclusivity. From the date of this Agreement until the Closing Date or the
earlier termination of this Agreement, neither the Sellers nor the Sellers’
Guarantors (i) will (other than with respect to the transactions contemplated by
this Agreement), directly or indirectly, solicit any offers from any Person
(other than the Buyers) for the acquisition of the equity interests in the
Sellers, the Business or the sale of all or a significant portion of the
Purchased Assets, or negotiate, discuss, entertain or approve any offer or
indication of interest with respect to any such acquisition or sale or undertake
any transactions similar to the foregoing transactions (whether by merger,
recapitalization or otherwise) and (ii) will, and will cause their respective
Representatives to (x) keep all confidential information concerning the Buyers
strictly confidential and (y) not disclose such confidential information to any
third party (other than the Buyers) in connection with any of the foregoing
transactions. For avoidance of doubt, nothing herein shall restrict any
solicitation, discussion, negotiation or sale of assets or similar transaction
by the Sellers or any Seller Guarantor or any representative thereof of any
Excluded Business.

-16-

--------------------------------------------------------------------------------

 

4.4 Consents and Approvals. From the date of this Agreement until the Closing
Date or the earlier termination of this Agreement, the Parties shall cooperate
and use all commercially reasonable efforts to obtain all governmental and
regulatory approvals by the Closing Date. The Sellers shall use their
commercially reasonable efforts to obtain, at its expense, all waivers, consents
or approvals from third parties, and to give all such notices to third parties,
in each case as are listed on Schedule 2.13.

4.5 HSR Act and Competition Act Filings.

(a) Within ten (10) Business Days following the date of execution of this
Agreement the Parties shall promptly make or cause to be made any and all
required filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended and the rules and regulations promulgated thereunder (the “HSR Act”),
and will request early termination of the waiting period required under the HSR
Act. The Parties shall cooperate and consult with each other in connection with
the making of HSR filings and, if applicable, any filings made in connection
with the Competition Act, and shall provide to the other Parties copies of its
HSR filings, of any filings made in connection with the Competition Act (if
applicable) and such other non-privileged data or information that is necessary
for each other Party to submit such filings. To the extent permitted by law, no
Party shall engage in any meetings or oral or written substantive communications
with any Governmental Authority with respect to the HSR filings or the
Competition Act without giving the other Parties advance notice and an
opportunity to participate in such meetings or communications. The Parties
acknowledge and agree that notwithstanding any filings that may be made in
relation to the Competition Act, the Closing shall not be conditioned on (i) the
issuance to Buyers of an advance ruling certificate by the Commissioner of
Competition under Subsection 102(1) of the Competition Act to the effect that
the Commissioner of Competition is satisfied that she or he would not have
sufficient grounds upon which to apply to the Competition Tribunal for an order
under Section 92; of the Competition Act with respect to the transactions
contemplated by this Agreement (ii) the Buyers’ receipt of a letter from the
Commissioner of Competition indicating that she or he does not intend to make an
application under Section 92 in respect of the transactions contemplated by this
Agreement; or (iii) any other certificate, letter, filing, ruling, notice,
acknowledgement or approval made or issued in connection with the Competition
Act.

(b) The Sellers, on the one hand, and the Buyers, on the other hand, shall
promptly inform each other Party of any notice or other communication from the
Federal Trade commission, the Department of Justice, the Canadian Competition
Bureau or any other Governmental Authority regarding any of the transactions
contemplated by this Agreement. If any Party or any of its Affiliates receives a
request for additional information or documentary material from any Governmental
Authority with respect to the transactions contemplated by this Agreement, then
such Party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other Parties, an
appropriate response in compliance with such request.

(c) Notwithstanding the foregoing, nothing in this Agreement shall require, or
be construed to require, the Buyers or their Affiliates, in connection with the
receipt of any regulatory approval, to proffer, negotiate or agree to (i) sell
or hold separate and agree to sell, divest, license or to discontinue or limit,
before or after the Closing Date, any assets, businesses or interest in any
assets or businesses (including any of the Purchased Assets), or any of their
Affiliates (or to consent to any sale, or agreement to sell, or discontinuance
or limitation by the Buyers or their Affiliates, as the case may be, that limits
the freedom of the Buyers or their Affiliates with respect to any of its assets
or businesses) or (ii) any conditions relating to, or changes or restriction in,
the operations of any such assets or businesses.

4.6 Reasonable Efforts. From the date of this Agreement until the Closing Date
or the earlier termination of this Agreement, the Sellers, the Sellers’
Guarantors and the Buyers agree to act in good faith and use their commercially
reasonable efforts to obtain the satisfaction of the conditions specified in
this Agreement necessary to consummate the transactions contemplated hereby. For
the avoidance of doubt, the parties shall not be obligated to litigate or
contest any administrative proceeding or court action that may be instigated by
any Governmental Authority or other Person seeking to enjoin or otherwise
prevent consummation of the transactions contemplated by this Agreement nor
shall the parties or their Affiliates be required to enter into any consent
decree or other agreement to avoid the commencement of such litigation.

4.7 Buyer Financing.

(a) Subject to Section 1.7 hereto, Buyers shall use their reasonable best
efforts to arrange and to consummate the Debt Financing as soon as reasonably
practicable after the date of this Agreement on the terms described in the Debt
Commitment Letter and Fee Letter, which shall include using their reasonable
best efforts (i) to maintain in full force and effect the Debt Commitment Letter
and Fee Letter in accordance with the terms and subject to the conditions
thereof, (ii) to negotiate and execute all definitive agreements with respect to
the Debt Financing contemplated by the Debt Commitment Letter on the terms and
conditions set forth in the Debt Commitment Letter and Fee Letter (the
“Financing Agreements”), (iii) to satisfy on a timely basis all conditions that
are within its control to the Debt Commitment Letter, Fee Letter and the
Financing Agreements that are applicable to the Buyers, (iv) to comply with its
material obligations under the Debt Commitment Letter, the Fee Letter and any
related documents, (v) to enforce their rights under the Debt Commitment Letter,
Fee Letter and Financing Agreements; provided, that in no event shall Buyers be
required to pursue or threaten any litigation against the Debt Financing Sources
and (vi) to consummate the Debt Financing at the Closing if such Debt Financing
is available in accordance with the terms of the Debt Commitment Letter and Fee
Letter; provided, however, that if funds in the amounts and on the terms set
forth in the Debt Commitment Letter and Fee Letter become unavailable to the
Buyers on the terms and conditions set forth therein, the Buyers shall use their
reasonable best efforts to obtain as promptly as practicable,

-17-

--------------------------------------------------------------------------------

 

alternative debt financing on terms no less favorable in the aggregate (taking
into account any “flex” provisions in the Fee Letter) to Buyer (the “Alternative
Financing”) in an amount sufficient, when added to the portion of the Debt
Financing that is still available and funds to be supplied by the Buyers (or
their Affiliates), to consummate the transactions contemplated under this
Agreement and to pay any other amounts required to be paid by the Buyers and
their Affiliates in connection with the consummation of the transactions
contemplated under this Agreement, including all related fees and expenses to be
paid by the Buyers and their Affiliates and to provide the Sellers with a copy
of a new financing commitment that provides for such Alternative Financing (the
“Alternative Financing Commitment Letter”). If the Buyers proceed with
Alternative Financing, they shall be subject to the same obligations as set
forth in this Section 4.7(a) with respect to the Debt Financing and the
representations and warranties of the Buyers set forth in Section 3.6 shall be
true and correct in all material respects on and as of the date of the obtaining
of the Alternative Financing with the same effect as though made on and as of
such date. If applicable, except as otherwise expressly stated, any reference in
this Agreement to “Debt Financing” shall include “Alternative Financing,” any
reference to “Debt Commitment Letter” or “Fee Letter” shall include the
“Alternative Financing Commitment Letter,” and any fee letter in connection
therewith, respectively, and any reference to “Financing Agreements” shall
include any definitive agreements with respect to such Alternative Financing.

(b) Prior to the Closing, the Buyers shall notify the Sellers as promptly as
reasonably practicable (and in any event within two Business Days) upon
obtaining knowledge (i) of any breach by any party to the Debt Commitment
Letter, the Fee Letter and/or the Financing Agreements, (ii) of any termination
of the Debt Commitment Letter, Fee Letter and/or the Financing Agreements,
(iii) of any material dispute or disagreement between or among any parties to
the Debt Commitment Letter or Fee Letter that could reasonably be expected to
materially impair, delay or prevent the transactions contemplated by this
Agreement (but excluding, for the avoidance of doubt, any ordinary course
negotiations with respect to the terms of the Debt Financing and/or the
Financing Agreements) and (iv) if at any time for any reason the Buyers believe
in good faith that they will not be able to obtain all or any portion of the
Debt Financing contemplated by the Debt Commitment Letter. As soon as reasonably
practicable, the Buyers shall provide any information reasonably requested by
the Sellers regarding the status of the Debt Financing relating to any
circumstance referred to in clause (i), (ii), (iii) or (iv) of the immediately
preceding sentence. The Buyers shall not permit any amendment, modification or
supplement to be made to, or any waiver of, any provision or remedy under the
Debt Commitment Letter, Fee Letter and/or the Financing Agreements, if
applicable, that expands on the conditions precedent to the funding on the
Closing Date as set forth in such agreements or that could otherwise reasonably
be expected to materially impair, delay or prevent the transactions contemplated
by this Agreement, in each case without the Sellers’ prior written consent (it
being understood and agreed that, in any event, the Buyers may amend the Debt
Commitment Letter, Fee Letter and/or the Financing Agreements to add lenders,
arrangers, bookrunners, agents, managers or similar entities that have not
executed the Debt Commitment Letter as of the date of this Agreement).

(c) Prior to the Closing, the Sellers and the Sellers’ Guarantors shall provide,
and shall use their reasonable best efforts to cause their respective officers,
employees, consultants, agents, advisors, affiliates and other representatives,
including legal and accounting, to provide, such cooperation and assistance
(including with respect to timeliness) in connection with the arrangement of
financings to be obtained by the Buyers in connection with the arrangement of
the Debt Financing (provided that such requested cooperation does not
unreasonably interfere with the ongoing operations of the Sellers or the
Sellers’ Guarantors), as may be reasonably requested by the Buyers, including,
(i) providing to the Buyers from time to time reasonably requested information
(including financial and operating data and other information) regarding the
Purchased Assets, the Business and its industry that is reasonably available to
the Sellers and Sellers’ Guarantors and using reasonable best efforts to assist
with identification of any portion of such information that constitutes material
non-public information and to supplement or update such information to the
extent the Sellers or the Sellers’ Guarantors become aware of any new material
information (whether positive or negative) related to the Purchased Assets or
the Business that would cause the representation and warranty made by the Buyers
in Section 3 of the Debt Commitment Letter to no longer be satisfied,
(ii) participating in meetings, presentations, road shows, due diligence
sessions with prospective lenders and sessions with rating agencies,
(iii) assisting with the preparation of customary materials for rating agency
presentations, offering documents, business projections and similar marketing
documents required in connection with any such financings (including, as
required by applicable stock exchange rules or securities laws), (iv) providing
the Seller Required Information, (v) assisting with the preparation of any
pledge and security documents and schedules, other definitive financing
documents, or other certificates or documents as may be reasonably requested by
the Buyers and otherwise facilitating the pledging of collateral (which pledge
and security documents will not become effective until Closing), each as may be
necessary or customary in connection with the Debt Financing, (vi) taking all
reasonable actions necessary to, and permitting prospective financing sources to
(including providing reasonable access to Buyers and prospective financing
sources to all properties, books and records of the Business for such purposes
and using reasonable best efforts to permit and/or facilitate environmental and
other inspections), evaluate the Business and the Purchased Assets for the
purposes of establishing collateral arrangements, including obtaining and
providing appraisals and surveys, assisting with other collateral audits and due
diligence examinations and, (vii) arranging for customary lien terminations and
instruments of discharge to be delivered at Closing providing for the discharge
and termination on the Closing Date of all Liens necessary to transfer the
Purchased Assets free and clear of any Liens (other than Permitted Liens);
provided, in each case in clauses (i) through (vii), that (A) nothing in this
Section 4.7(c) shall require cooperation to the extent that it would reasonably
be expected to conflict with or violate the Sellers’ or the Sellers’ Guarantors’
organization documents or any law, (B) the Sellers’ and Sellers’ Guarantors’
board of directors and the directors, managers and general partners of the
Sellers’ Subsidiaries shall not be required to adopt resolutions approving the
agreements, documents and instruments pursuant to which the Debt Financing is
obtained,

-18-

--------------------------------------------------------------------------------

 

(C) none of the Sellers, the Sellers’ Guarantors or any of their Subsidiaries
shall be required to execute and deliver any Financing Agreements or other
agreements, pledge or security documents, or other certificates, legal opinions
or documents in connection with the Debt Financing and (D) the Buyers shall
indemnify, defend and hold harmless the Sellers, the Sellers’ Guarantors and
their respective pre-Closing directors, officers, employees and representatives
from and against any liability or obligation to providers of the Debt Financing
in connection with the Debt Financing and any information provided in connection
therewith (other than information furnished by or on behalf of the Sellers and
Sellers’ Guarantors as specifically relates to deliveries in respect of the
Purchased Assets or Business). Except for the representations and warranties
concerning the Sellers, the Purchased Assets and the Business set forth in
Article 2 of this Agreement, the Sellers shall not have any liability to the
Buyers in respect of any financial information or data or other information
provided pursuant to this Section 4.7(c). If this Agreement is terminated
pursuant to Section 7.1(a), 7.1(b), 7.1(c), 7.1(e) or 7.1(f) of this Agreement,
the Buyers shall reimburse the Sellers and the Sellers’ Guarantors for all
reasonable and documented out-of-pocket costs incurred by the Sellers and the
Sellers’ Guarantors in connection with this Section 4.7(c). Notwithstanding
anything in this Agreement to the contrary, (I) none of the Sellers, the
Sellers’ Guarantors nor any of their Subsidiaries shall be required to pay any
commitment or other similar fee or incur any other liability or obligation
(other than the payment of reasonable out-of-pocket costs, subject to
reimbursement by the Buyers pursuant to the immediately preceding sentence) in
connection with the Debt Financing and (II) without limiting the Sellers’ and
Sellers’ Guarantors’ cooperation obligations under this Section 4.7(c) with
respect to any Alternative Financing Commitment Letter or Alternative Financing,
if (x) the Buyers seek to obtain any Alternative Financing Commitment Letter or
Alternative Financing, (y) the cooperation required to be provided pursuant to
this Section 4.7(c) in connection with such Alternative Financing Commitment
Letter or Alternative Financing is more onerous to the Sellers or the Sellers’
Guarantors than what is required to be provided pursuant to Section 4.7(b) with
respect to the Debt Commitment Letter in effect on the date hereof and without
giving effect to any Alternative Financing Commitment Letter or the Debt
Financing contemplated thereunder (to the extent more onerous, the “Incremental
Debt Financing Cooperation”) and (z) the Sellers or Sellers’ Guarantors fail to
provide any portion of such Incremental Debt Financing Cooperation, then such
failure to provide such Incremental Debt Financing Cooperation shall not be
deemed to be a breach of this Section 4.7(c) for purposes of Article 7 of this
Agreement. The Sellers hereby consent to the use of the logos, trademarks and
service marks of the Business in connection with any offering materials prepared
with respect to the financings described in this Section 4.7(c); provided that
such logos, trademarks and service marks are used solely in a manner that is not
intended to, and is not reasonably likely, to harm or disparage the Business or
the reputation or goodwill of the Business and its respective logos, trademarks
and service marks. Notwithstanding anything to the contrary set forth herein,
the Sellers shall not be required to pay any commitment or other similar fee in
connection with the financings contemplated by the Debt Financing or additional
public equity financing.

4.8 Books and Records.

(a) For a period of five (5) years after the Closing, at the request of the
Sellers or the Sellers’ Guarantors, each Buyer shall provide the Sellers or the
Sellers’ Guarantors with access, during normal business hours and upon
reasonable advance notice, to the personnel, records and documents related to
the Business (and the right to make copies), as may be necessary in connection
with any third party litigation (other than any indemnity claims by any Buyer
Indemnified Parties pursuant to Article 6 of this Agreement), the preparation of
financial statements, or the conduct of any audit or investigation by a
Governmental Authority. In addition, the Sellers may retain a copy of all lists,
documents, records, written information, computer files and other computer
readable media to the extent any of the foregoing are included in the Purchased
Assets but also relate to the Excluded Businesses.

(b) For a period of one (1) year after the Closing, at the request of the
Buyers, the Sellers or the Sellers’ Guarantors, as applicable, shall provide the
Buyers with access during normal business hours and upon reasonable advance
notice, to the personnel, records and documents related to the Business (and the
right to make copies), as may be necessary in connection with the preparation of
any financial statements, including in connection with any public or private
equity offering.

4.9 Accounts Receivable. From and after the Closing Date, (i) the Sellers agree
to promptly remit to the Buyers any amounts in respect of accounts receivable
that are collected or received by the Sellers or their Affiliates and constitute
a Purchased Asset; (ii) the Buyers may receive and open all mail and other
communications addressed to the Sellers and received by the Buyers at the
properties subject to the Conveyed Leases; provided that if such mail or
communication does not primarily relate to the Business, the Buyers will
promptly forward the same to the Sellers; and (iii) if any asset transferred to
any of the Buyers is ultimately determined to be an Excluded Asset or any Buyer
or any of their Affiliates are ultimately found to be in possession of any
Excluded Asset, Buyers will promptly return or transfer and convey (without
further consideration) to Sellers, and Sellers will accept, such asset, and the
Buyers and Sellers will promptly execute such documents or instruments of
conveyance, and take such further acts which are reasonably necessary or
desirable to effect the transfer of such asset back to the Sellers.

-19-

--------------------------------------------------------------------------------

 

4.10 Non-Competition; Non Solicitation.

(a) As a material inducement to the Buyers to enter into this Agreement, the
Sellers and the Sellers’ Guarantors agree that, for a period commencing on the
Closing Date and terminating two (2) years after the Closing Date, such Person
will not, directly or indirectly (whether by itself, through an Affiliate,
partnership or otherwise) undertake, participate, be engaged or have any
financial or other interest in, or in any other manner advise or assist any
other Person in connection with the operation of, a Competing Business anywhere
in the world; provided, however, that (i) in the event that all or substantially
all of the equity of a Seller or an Affiliate of a Seller (including the
Sellers’ Guarantors), or all or substantially all of the assets of a Seller or
an Affiliate of a Seller (including the Sellers’ Guarantors), is sold or
otherwise transferred to an unaffiliated third party, this provision will have
no further force or effect with respect (A) to such Seller or such Affiliate (in
the case of the sale of all or substantially all of the equity of such Seller or
such Affiliate) or (B) the acquiror of such Sellers’ or such Affiliate’s assets
(in the case of the sale of all or substantially all of the assets of such
Seller or such Affiliate), and (ii) this provision will have no further force or
effect with respect to an acquisition by any Seller or an Affiliate of any
Seller (including the Sellers’ Guarantors) of any business (whether by an
acquisition of assets, equity or otherwise) that is involved in designing,
developing, marketing, manufacturing, selling or distributing baseball or
softball equipment, products, gear, apparel or related accessories (a “Permitted
Business”), or the conduct of such Permitted Business following such
acquisition; provided, that the gross sales of such Permitted Business during
the twelve month period immediately preceding such acquisition did not account
for more than five percent (5%) of the aggregate United States market share (on
a wholesale or retail basis) of the baseball and softball equipment
manufacturing industry; provided, further that such Permitted Business does not
design, develop, market, manufacture, sell or distribute any lacrosse equipment,
products, gear, apparel or related accessories. The Sellers and the Sellers’
Guarantors acknowledge that any breach of this Section 4.10(a) will cause
irreparable harm to the Buyers and that the Buyers’ remedy at law will be
inadequate. For the avoidance of doubt, this Section 4.10(a) shall not be deemed
to limit or otherwise apply to (i) Fenway Partners, LLC or its investment
affiliates and portfolio companies (other than Easton-Bell Sports, LLC and its
Subsidiaries) or (ii) the Ontario Teachers’ Pension Plan or its investment
affiliates and portfolio companies (other than Easton-Bell Sports, LLC and its
Subsidiaries).

(b) The Parties agree, for a period of one (1) year from the Closing Date, not
to directly or indirectly, solicit or hire for employment or employ any person
holding a title of “manager” or higher who is employed by the other Party (or an
Affiliate thereof) immediately following the Closing. For the avoidance of
doubt, this Section 4.10(b) shall not be deemed to apply to (i) general
solicitations of employment by use of advertisements in the media that are not
specifically directed at employees of the Parties or any of their Affiliates
from and after the Closing and the hiring as a result thereof, (ii) the
solicitation or hiring of any individual that has not been employed by the
Parties or any of their Affiliates any time during the six-month period
preceding the solicitation or hiring or (iii) the solicitation or hiring by the
Buyers’ of any of the “Taiwan-based Product Creation Employees” (as defined in
the Transition Services Agreement). For the avoidance of doubt, this
Section 4.10(b) shall not be deemed to limit or restrict Fenway Partners, LLC,
the Ontario Teachers’ Pension Plan, Kohlberg & Co., L.L.C. or any of their
respective investment affiliates and portfolio companies.

(c) The Sellers and the Sellers’ Guarantors agree, for a period of one (1) year
from the Closing Date, not to directly solicit, encourage or influence (or
attempt to solicit, encourage or influence), any customer of the Business
(including any Person who has been a customer of the Business at any time during
the 12 month period before the Closing) to alter, reduce or terminate its
business relationship with the Buyers or any of their Affiliates. For the
avoidance of doubt, this Section 4.10(c) shall not be deemed to limit or
otherwise apply to Fenway Partners, LLC, the Ontario Teachers’ Pension Plan or
any of their respective investment affiliates and portfolio companies.

(d) Accordingly, in the event of a breach or threatened breach of this
Section 4.10(a), (b), or (c) by the Sellers or the Sellers’ Guarantors, the
Buyers shall have the right to seek temporary or permanent injunctive relief in
any court of competent jurisdiction upon such notice to the Sellers or the
Sellers’ Guarantors as shall be required by applicable law, in addition to and
not in substitution for any other remedy the Buyers may have.

4.11 Affiliate Transactions. Except as set forth on Schedule 4.11, on or prior
to the Closing Date, all arrangements, contracts, commitments and understandings
primarily related to the Business or the Purchased Assets between any Seller on
the one hand, and any officer, director, employee, shareholder or Affiliate of
any Seller or any officer, director, employee or shareholder of any Affiliate of
any Seller, on the other hand, shall be terminated in full, without any further
liabilities thereunder.

4.12 Transfer. The Sellers and the Sellers’ Guarantors shall, and shall cause
each of their respective Affiliates to, transfer any assets, properties,
permits, Conveyed Leases, rights and other Assumed Contract rights and interests
that are primarily used in or related to the operation of the Business (other
than any asset that constitutes an Excluded Asset) to the Sellers on or prior to
the Closing Date. From and after the Closing, the Sellers and the Sellers’
Guarantors shall, and shall cause each of their respective Affiliates to, take
all action necessary to transfer to the Buyers without consideration any assets
owned by them that should have been transferred to the Sellers immediately prior
to the Closing under this Section 4.12 and then to the Buyers on the Closing.

-20-

--------------------------------------------------------------------------------

 

4.13 Conveyance Taxes. Any and all sales, use, value added, transfer, stamp,
registration, documentary, excise, conveyance, recording charge, real property
transfer or gains, or similar Taxes incurred, imposed, assessed or payable in
connection with or as a result of the transactions contemplated in this
Agreement shall be paid one-half by the Buyers and one-half by the Sellers, and
the Sellers and the Buyers shall jointly file all required change of ownership
and similar statements. At the Closing, the Sellers and the Buyers shall deliver
to each other such properly completed resale exemption certificates and other
similar certificates or instruments as are necessary to claim available
exemptions from the payment of sales, transfer, use or other similar taxes under
applicable law.

4.14 Proration of Taxes. All real estate and personal property Taxes and all
rents, utilities and other charges against, or payable by the owner of, any of
the Purchased Assets relating to a time period beginning prior to, and ending
after, the Closing shall be prorated (based on the most recent available tax
statement, latest tax valuation and latest bills) as of the Closing. As to those
prorations of Taxes and other charges which are not capable of being ascertained
on or prior to the Closing Date, such prorations shall be payable by the Sellers
to the Buyers as an adjustment to the Closing Purchase Price within ninety
(90) days of the Closing Date.

4.15 Offer of Employment.

(a) The Sellers shall provide the Buyers, upon execution of this Agreement, with
reasonable access to the Business Employees and with information requested by
the Buyers with respect to compensation and benefits of the Business Employees.
The Buyers shall offer employment to all of the Business Employees set forth on
Schedule 2.16(a) (other than the individuals marked with an asterisk), such
Schedule 2.16(a) to be updated by Sellers on the second Business Day prior to
the Closing to reflect ordinary course hirings and firings of Business
Employees, from and after the date hereof (the “Offered Employees”); provided,
that an employee that is hired between the date hereof and the Closing Date with
a title of “manager” or higher shall not be added to such schedule by Sellers
without the consent of Buyer. All Offered Employees who (A) accept the Buyers’
offer of employment and (B) commence employment with the Buyers or their
Affiliates as of immediately following the Closing shall be referred to herein
as the “Acquired Employees”. All offers of employment to the Offered Employees
shall provide for each Acquired Employee a level of compensation and employee
benefits substantially similar in the aggregate to the level of compensation and
employee benefits provided to each such Acquired Employee immediately prior to
the Closing Date, excluding pension, retiree medical, equity-based compensation,
retention bonuses, and change-in-control benefits, except to the extent required
to be provided pursuant to applicable law. The employment of each such Acquired
Employee with the Buyers shall commence immediately upon the Closing and shall
be deemed, for all purposes, consistent with applicable law and except as
otherwise expressly provided herein, to have occurred with no interruption or
break in service and no termination of employment. Each Acquired Employee shall
be hired on an “at will” basis unless otherwise agreed by the Buyers. Each
Acquired Employee holding a title of “manager” or higher shall enter into a
customary non-disclosure agreement, pursuant to which such Acquired Employee
shall agree not to disclose to the Buyers any proprietary information of Sellers
or their Affiliates with respect to the Excluded Businesses.

(b) The employment of any Inactive Employee with the Buyers shall commence upon
his or her return to active work, provided that the Inactive Employee reports to
work with the Buyers within fifteen (15) days after the end of any such approved
leave, and, to the extent permitted by applicable law, in no event later than
ninety (90) days following the Closing Date, and, as of such date, such Inactive
Employee shall be an Acquired Employee.

(c) The Sellers shall terminate, or shall cause to be terminated, the employment
of all Acquired Employees effective as of the Closing or, with respect to a
person who becomes an Acquired Employee after the Closing Date in accordance
with Section 4.15(b), upon their return to active work with the Buyers. Subject
to, and effective as of, the Closing, the Sellers hereby waive and release each
of the Acquired Employees from any and all contractual, common law or other
restrictions enforceable by the Sellers on the employment, activities or other
conduct of such individuals after their termination of employment with Sellers
except with respect to obligations related to confidentiality, Intellectual
Property and trade secrets.

(d) Sellers shall cause each Acquired Employee who was participating in a
defined contribution plan qualified under Section 401(a) of the Code maintained
by any Seller or its Affiliates (the “Sellers’ Defined Contribution Plan”)
immediately prior to the Closing Date and who had an account balance in excess
of $0.01 in such plan as of the Closing Date to be fully vested in such account
as at the Closing Date. Buyers shall permit the defined contribution plan
qualified under Section 401(a) of the Code and maintained by the Buyers (the
“Buyer’s Defined Contribution Plan”) to, following the Closing Date and pursuant
to Section 401(a)(31)(D) of the Code, accept rollover contributions of “eligible
rollover distributions”(within the meaning of Section 401(a)(31) of the Code) of
any Acquired Employee in cash in an amount equal to the full account balance
distributed to an Acquired Employee from the Sellers’ Defined Contribution Plan
(including any outstanding loan balances). Prior to the Closing Date, the
Sellers shall amend the Sellers’ Defined Contribution Plan and such plan’s loan
policy to provide (if not so already provided) that any plan loan of an Acquired
Employee who elects a direct rollover of his or her account and outstanding loan
balances to the Buyer’s Defined Contribution Plan within sixty (60) days of the
Closing Date shall not become due and payable in full immediately as a result of
his or her termination of employment with Sellers and their Affiliates, provided
that such loan be transferred to Buyer’s Defined Contribution Plan.

(e) Prior to the Closing Date, and to the extent necessary to implement this
sentence, Sellers shall amend any Benefit Plan and take or cause to be taken all
other action as may be required to provide that severance or separation payments
shall not be payable

-21-

--------------------------------------------------------------------------------

 

to any Acquired Employee on account of such employees termination of employment
with the Sellers. Should any severance or separation obligations or liabilities
arise with respect to the termination of employment of any Business Employees
prior to or as of the Closing Date, then such obligations and liabilities shall
be borne solely by the Sellers.

(f) On or prior to the Closing Date, Sellers shall pay to each Acquired
Employee, in cash any and all bonuses for the 2013 calendar year which are
earned or accrued prior to the Closing.

(g) The Buyers shall be responsible for all workers’ compensation claims
relating to any Acquired Employees if the incident or alleged incident giving
rise to the claim occurred after the Closing Date. The Sellers shall be
responsible for all workers’ compensation claims relating to any Acquired
Employees if the incident or alleged incident giving rise to the claim occurred
on or prior to the Closing Date.

(h) Pursuant to the “Standard Procedure” provided in Section 4 of Revenue
Procedure 2004-53, 2004-2 C.B. 320, (i) the Buyers and the Sellers shall report
on a predecessor/successor basis as set forth therein, (ii) the Sellers will not
be relieved from filing a Form W-2 with respect to any Acquired Employees, and
(iii) the Buyers will undertake to file (or cause to be filed) a Form W-2 for
each such Acquired Employee with respect to the portion of the year during which
such Acquired Employees are employed by Buyers that includes the Closing Date,
excluding the portion of such year that such Acquired Employee was employed by
the Sellers.

(i) Schedule 4.15(i), to be updated by the Sellers two Business Days prior to
Closing, sets forth a list of all Business Employees who have been terminated
from employment within ninety (90) days prior to the Closing Date at each
Business location and the corresponding date of such terminations. The Buyers
will not, at any time within ninety (90) days after the Closing Date, cause
(a) a “plant closing” (as defined in the WARN Act) or (b) a “mass layoff” (as
defined in the WARN Act) or any similar event under any comparable federal,
state or other law that would obligate (or have obligated) Sellers to provide
notice to any employees or cause Sellers to incur liability under the WARN Act
or any comparable federal, state or other law, in each case with respect to the
Acquired Employees.

(j) Nothing herein, express or implied, shall confer upon any current or former
employee of the Sellers or their Affiliates any rights or remedies (including
any right to employment or continued employment for any specified period) of any
nature or kind whatsoever, under or by reason of this Agreement. Nothing herein
restricts the right of the Buyers to terminate the employment of any Acquired
Employee after the Closing Date. The Buyers and the Sellers agree that the
provisions contained herein are not intended to be for the benefit of or
otherwise be enforceable by, any third party, including any current or former
employee of the Sellers or their Affiliates.

4.16 Cooperation Regarding Suppliers, Sales Representatives and Technology
Partners. From and after the date of this Agreement, each of the parties hereto
shall, and shall cause each of their Affiliates to, use its respective
reasonable best efforts to (i) not interfere with or restrict the access to or
relationship of the Business and the Excluded Businesses, and any of their
permitted assigns, with any supplier or technology partner, or intermediary
therewith, of the Business or the Excluded Businesses in existence as of the
date of this Agreement, (ii) not interfere with or restrict the access to or
relationship of the Business and the Excluded Businesses with any sales
representatives of the Business or the Excluded Businesses (as of the Closing
Date) and (iii) take, or cause to be taken, all reasonable actions, and to do or
cause to be done, all things necessary, proper or advisable under law to permit
the Business and the Excluded Businesses, and any of their permitted assigns, to
maintain and develop the relationship of each of the Business and the Excluded
Businesses with any supplier or technology partner, or intermediary therewith,
of the Business or the Excluded Businesses in existence as of the date of this
Agreement. Notwithstanding the foregoing, Buyer shall not, and shall cause each
of Buyer’s Affiliates not to, take, or cause to be taken, any action or do, or
cause to be done, anything to gain access from or through a supplier or
technology partner, or intermediary therewith, of the Business as of the date of
this Agreement to the proprietary and confidential information, Intellectual
Property or Know How of the Excluded Businesses as they relate to the hockey
business or the supplier thereof. Notwithstanding the foregoing, Sellers shall
not, and shall cause each of Sellers’ Affiliates not to, take, or cause to be
taken, any action or do, or cause to be done, anything to gain access from or
through a supplier or technology partner, or intermediary therewith, of the
Excluded Businesses as of the date of this Agreement to the proprietary and
confidential information, Intellectual Property or Know How of the hockey
business of Buyers’ Affiliates.

4.17 Patent Cross-Licenses. To facilitate the ability of the Business and the
Excluded Business to continue to operate after the completion of the
transactions contemplated by this Agreement, the Parties hereby grant the patent
licenses set forth below:

(a) Sellers, and each of them, and to the extent of their rights the Affiliates
of Sellers, hereby grant to Buyers, and each of them, and their Affiliates and
successors, a worldwide, irrevocable, perpetual, transferable, sublicenseable,
non-exclusive, fully paid up, royalty free, license to exploit in any manner,
including the right to make, use, have made, sell or import products covered by
the claims of the patents and patent applications listed under the “Primarily
Retained Business” column set forth in Schedule 4.17(a), and all continuations,
divisionals, and other corresponding patents that subsequently issue from these
filings, in any manner solely within the Business.

(b) Buyers, and each of them, and to the extent of their rights the Affiliates
of Buyers, hereby grant to Sellers and Sellers’ Affiliates and successors, a
worldwide, irrevocable, perpetual, transferable, sublicenseable, non-exclusive,
fully paid up, royalty free,

-22-

--------------------------------------------------------------------------------

 

license to exploit in any manner, including the right to make, use, have made,
sell or import products covered by the claims of the patents and patent
applications listed under the “Primarily Acquired Business” column set forth in
Schedule 4.17(b), and all continuations, divisionals, and other corresponding
patents that subsequently issue from these filings, in any manner solely within
the Excluded Businesses but, for certainty, not for products within the baseball
and lacrosse business.

4.18 Know How Cross-Licenses. The Parties agree and acknowledge that certain
Know How described and principally embodied in the materials set forth in
Schedule 4.18 will continue to be used in both the Business and Excluded
Businesses but, for certainty, not in a lacrosse business other than a lacrosse
business conducted by Buyers and their Affiliates, respectively, after the
consummation of the transactions contemplated by this Agreement. To preserve and
protect such Know How while permitting its use in the intended manner the
Parties agree as follows:

(a) Buyers, and to the extent of their rights, their Affiliates, hereby grant to
Sellers, and each of them, and its successors and Affiliates a worldwide,
irrevocable, perpetual, transferable, sublicenseable, non-exclusive, fully paid
up, royalty free, license to use the Seller Know How categorized under the
“Primarily Acquired Business” column listed in Schedule 4.18(a) in any manner in
the Excluded Businesses but, for certainty, not the lacrosse business, provided
that Sellers, and their Affiliates and successors will not use, and are not
licensed to use, such Seller Know How in the field of the Business.

(b) Sellers, and to the extent of their rights, their Affiliates, hereby grant
to Buyers, and each of them, and its successors and Affiliates a worldwide,
irrevocable, perpetual, transferable, sublicenseable, non-exclusive, fully paid
up, royalty free, license to use the Retained Know How categorized under the
“Primarily Retained Business” column listed in Schedule 4.18(b) in any manner in
the Business, provided that Buyers and their Affiliates and successors will not
use, and are not licensed to use, such Retained Know How in the field of the
Excluded Businesses.

(c) Each Party, and its Affiliates and successors, will take all commercially
reasonable steps to maintain the confidentiality of such licensed Know How, and
will not disclose such licensed Know How to any third party except under
circumstances where such third party is obligated to maintain its
confidentiality and to restrict the use or other exploitation of the licensed
Know How to any third party except under circumstances where such third party is
obligated to maintain its confidentiality and to restrict the use or other
exploitation of the Know How expressly licensed herein in this Section 4.18.

(d) Notwithstanding the foregoing, neither Party will be obligated to restrict
its use of in any manner, or to maintain the confidentiality of: (i) any
licensed Know How that becomes publicly accessible through no fault or breach of
a Party hereto or such Party’s Affiliates, agents, contractors, sublicensees or
representatives, or (ii) any information, material, or technology that is
independently developed by a party or its agents, contractors or representatives
after the Closing Date without the use of or reliance upon such licensed Know
How, as shown by documentary evidence. In addition, the confidentiality
obligations set forth in this Section 4.18 will not prevent any Party, or their
Affiliates or successors from making any disclosure required by applicable law
provided that prior to such disclosure the disclosing party makes reasonable
efforts to obtain and/or take advantage of protective orders, available
redaction procedures, and other measures that would allow disclosure without
loss of confidentiality. Notwithstanding the foregoing, it shall not be a breach
of this Agreement, for a Party or its employees, officers, contractors or agents
to use or rely upon Residual Knowledge. “Residual Knowledge” means information
retained in unaided memory without use of, or reliance upon the notes, or other
external records or documents (including the embodiments expressed for the
Seller Know How), and that was not intentionally memorized for the purpose of
frustrating the confidentiality restrictions set forth herein.

4.19 Representation and Warranty Policy. The Buyers shall not intentionally take
any actions, or fail to take any actions, to cause the Representation and
Warranty Policy to not become effective at Closing. The Sellers shall pay,
promptly following the date hereof, $43,500 to AIG Specialty Insurance Company
in respect of the “Deposit” payable under the Representation and Warranty Policy
(as defined therein).

4.20 280G. At least five (5) Business Days prior to the Closing Date, the
Sellers shall (i) use their commercially reasonable efforts to obtain from each
Offered Employee who is “disqualified individual” (as defined in Section 280G(c)
of the Code) a waiver by such individual of any and all Seller payments (or
other benefits) contingent on the consummation of the transactions contemplated
by this Agreement (within the meaning of Section 280G(b)(2)(A)(i) of the Code)
to the extent necessary so that such payments and benefits would not be “excess
parachute payments” under Section 280G of the Code and (ii) submit to its
stockholders for a vote all such waived payments in a manner such that, if such
vote is adopted by the stockholders of the Sellers in a manner that satisfies
the stockholder approval requirements under Section 280G(b)(5)(B) of the Code
and regulations promulgated thereunder, no payment received from the Sellers by
such Offered Employee who is a “disqualified individual” would be a “parachute
payment” under Section 280G(b) of the Code. The Sellers agree to provide to
Buyer written drafts of the shareholder disclosure statement, waivers, and
stockholder approval forms that will be provided to disqualified individuals and
stockholders at least three (3) Business Days in advance of delivering such
documents to the disqualified individuals and stockholders, as applicable, and
allow Buyer and its representatives an opportunity to provide comments on such
documents which comments the Sellers shall reasonably consider and include.

-23-

--------------------------------------------------------------------------------

 

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions Precedent to the Buyers’ Obligations. The obligation of the
Buyers to purchase the Purchased Assets, to assume the Assumed Liabilities and
to consummate the other transactions contemplated by this Agreement is expressly
subject to the fulfillment or express written waiver of the following conditions
on or prior to the Closing Date:

(a) Representations and Warranties True. Each of the Seller Specified
Representations, the Sellers’ representations and warranties contained in
Section 2.6(e) and the Sellers’ Guarantors’ representations and warranties
contained in Section 8.18(c) shall be true and correct in all respects as of the
date hereof and as of the Closing Date. Each of the remaining representations
and warranties of the Sellers contained in Article 2 (in each case read for
purposes of this Section 5.1(a) without giving effect to any “material”,
“Material Adverse Effect” or other materiality qualifications contained therein,
except that the definition of Material Contracts and the use of such defined
term herein shall be read without excluding such qualifications for purposes of
this Section 5.1(a)) shall be true and correct in all respects as of the date
hereof and as of the Closing Date (except with respect to representations and
warranties that speak to an earlier date, in which case, as of such earlier
date), except where the failure to be so true and correct, individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.

(b) Covenants Performed. The Sellers and the Sellers’ Guarantors shall each have
performed in all material respects, on or prior to the Closing Date, all
obligations contained in this Agreement which by the terms hereof are required
to be performed by them on or prior to the Closing Date.

(c) Compliance Certificate. The Buyers shall have received a certificate signed
by a duly authorized officer of the Sellers and the Sellers’ Guarantors, as
applicable, certifying as to the matters set forth in Sections 5.1(a) and
(b) above, as applicable.

(d) Required Consents. All of the approvals, consents and licenses listed on
Schedule 5.1(d) shall have been obtained.

(e) Representation and Warranty Insurance. The Buyer-Side Representations and
Warranties Insurance Policy offered by AIG Specialty Insurance Company (Policy
Number 24201285) (the “Representation and Warranty Policy”) shall have been
issued, and coverage thereunder shall be in effect, in accordance with the terms
set forth in such insurance policies, or Buyers shall have received assurance
reasonably acceptable to Buyers that such issuance and effectiveness shall take
effect in connection with the Closing; provided, that the condition shall be
deemed satisfied, if (i) any failure by the Buyers to pay when due their portion
of the premium under the Representation and Warranty Policy, or (ii) any other
breach by the Buyers of their obligations in Section 4.19 shall have proximately
caused the Representation and Warranty Policy to not have been issued.

(f) Legal Prohibition. No law shall be in effect and there shall not be any
order of any court or governmental agency, in each case that restrains, enjoins,
invalidates or prohibits the transactions which are the subject of this
Agreement.

(g) HSR Act. With respect to the transactions contemplated by the Agreement, all
applicable waiting periods under the HSR Act shall have expired or been
terminated.

(h) FIRPTA. The Sellers shall have delivered to the Buyers a certificate or
certificates, in compliance with Treasury Regulations Section 1.1445-2,
certifying that the transactions contemplated hereby are exempt from withholding
under Section 1445 of the Code.

(i) Release of Liens. The Buyers shall have received such documents or
instruments as may be required, in the Buyers’ reasonable discretion, to
demonstrate that, effective as of the Closing Date, the Purchased Assets are
released from any and all Liens.

(j) Escrow Agreement. The Sellers shall have executed and delivered the Escrow
Agreement.

5.2 Conditions Precedent to the Sellers’ Obligations. The obligation of the
Sellers to consummate the transactions contemplated by this Agreement is
expressly subject to the fulfillment or express written waiver of the following
conditions on or prior to the Closing Date:

(a) Representations and Warranties True. Each of the Buyer Specified
Representations and the Buyers’ Guarantor representations and warranties
contained in Section 8.19(c) shall be true and correct in all respects as of the
date hereof and as of the Closing Date. Each of the remaining representations
and warranties of the Buyers contained in Article 3 (in each case read for
purposes of this Section 5.2(a) without giving effect to any “material”,
“Material Adverse Effect” or other materiality qualifications contained therein)
shall be true and correct in all respects as of the date hereof and as of the
Closing Date (except with respect to representations and warranties that speak
to an earlier date, in which case, as of such earlier date), except where the
failure to be so true and correct has not had, and would not reasonably be
expected to have, a material adverse effect on the ability of the Buyers to
consummate the transactions contemplated by this Agreement.

(b) Obligations Performed. The Buyers shall have performed in all material
respects, on or prior to the Closing Date, all obligations contained in this
Agreement which by the terms hereof are required to be performed by the Buyers
on or prior to the Closing Date.

-24-

--------------------------------------------------------------------------------

 

(c) Compliance Certificate. The Sellers shall have received a certificate signed
by an authorized officer of the Buyers certifying as to the matters set forth in
Sections 5.2(a) and (b).

(d) Legal Prohibition. No law shall be in effect and there shall not be any
order of any court or governmental agency, in each case that restrains, enjoins,
invalidates or prohibits the transactions which are the subject of this
Agreement.

(e) Closing Payments. The Buyers shall have made the payments contemplated by
Section 1.6.

(f) HSR Act. With respect to the transactions contemplated by this Agreement,
all applicable waiting periods under the HSR Act shall have expired or been
terminated.

(g) Escrow Agreement. The Buyers shall have executed and delivered the Escrow
Agreement.

ARTICLE 6

SURVIVAL; INDEMNIFICATION

6.1 Survival. The Parties agree that the representations, warranties and
covenants contained in this Agreement shall survive the Closing until July 31,
2015, except that (i) the representations and warranties set forth in
Sections 2.1 (Organization, Power and Standing), 2.2 (Power and Authority), 2.3
(Validity and Enforceability), 2.8 (Title to and Sufficiency of Purchased
Assets), and 2.19 (Brokers) (collectively, the “Seller Specified
Representations”) will survive indefinitely; (ii) each covenant of the Sellers
or the Sellers’ Guarantors requiring performance after the Closing shall survive
in accordance with its terms; and (iii) the indemnification obligations of the
Sellers or the Sellers’ Guarantors pursuant to Section 6.2(c) will survive
indefinitely, (the date the applicable survival period terminates, the “Cut-Off
Date”). No claim for indemnification hereunder may be brought after the
applicable Cut-Off Date, except for claims (a) of which the Sellers have been
notified in writing prior to the Cut-Off Date, or (b) of which the Buyers have
been notified in writing by the Sellers prior to the Cut-Off Date.

6.2 Indemnification of the Buyers. Subject to the other terms of this Article 6,
from and after the Closing, the Sellers and the Sellers’ Guarantors
(collectively, the “Seller Indemnifying Parties”) shall, jointly and severally,
indemnify the Buyers and their directors, employees, officers, equity holders,
Affiliates, counsel and advisors (the “Buyer Indemnified Parties”) and hold them
harmless against and in respect of any and all damages, losses, Taxes, expenses,
costs, obligations and liabilities, including interest, penalties, out-of-pocket
expenses, reasonable attorney’s, accountant’s, consultant’s and expert’s fees
(collectively, “Losses”), which arise or result from or are based on (a) any
breach of any of the representations or warranties contained in Article 2,
Section 8.18(c) or contained in any certificate delivered at the Closing by the
Sellers pursuant to this Agreement (in each case determined without giving
effect to any “Material Adverse Effect”, “materiality”, or similar
qualification, other than with respect to Section 2.6(e) and except that the
definition of Material Contracts and the use of such defined term herein shall
be read without excluding such qualifications for purposes of this Section 6.2),
(b) the failure of the Sellers or the Sellers’ Guarantors to perform any of
their covenants or agreements contained herein, or (c) the Excluded Liabilities.
The indemnification obligations of the Seller Indemnifying Parties under
Section 6.2(a) of this Agreement, however, shall be subject to the following
limitations and conditions:

(i) Notwithstanding any other provision of this Agreement, (i) the Seller
Indemnifying Parties shall not have any obligation to indemnify any Buyer
Indemnified Party pursuant to Section 6.2(a) (x) for any individual Loss of less
than $150,000 (the “De Minimis Amount”) and (y) unless and until the aggregate
amount of all such individual Losses incurred or sustained by all Buyer
Indemnified Parties with respect to which the Buyer Indemnified Parties would
otherwise be entitled to indemnification under Section 6.2(a) exceeds $1,500,000
(the “Threshold Amount”), whereupon the Seller Indemnifying Parties shall be
liable for all such Losses in excess of the Threshold Amount, but subject to the
following clause (ii), and (ii) the aggregate liability of the Seller
Indemnifying Parties to indemnify the Buyer Indemnified Parties for Losses under
Section 6.2(a) shall in no event exceed the remaining Indemnity Escrow amount
after giving effect to any prior claims pursuant to Article 6 (the “Cap”);
provided, however, that any and all breaches of the Seller Specified
Representations shall not be subject to the De Minimis Amount, Threshold Amount
or Cap, but instead shall be recoverable from “dollar one”. In no event shall
the Seller Indemnifying Parties’ aggregate liability for claims under
Section 6.2(a) or 6.2(b) exceed the Closing Purchase Price.

(ii) Notwithstanding anything to the contrary herein, nothing in Section 1.3 or
Section 1.11 shall preclude the Buyers from making claims and recovering losses
in respect of breaches of representations, warranties and covenants of the
Sellers, the Sellers’ Guarantors and their respective Subsidiaries; provided,
that no Party hereto shall be obligated to indemnify any other Person with
respect to any Losses with respect to any matter if such Losses were included
(and only to the extent so included) in the calculation of the final adjustment
to the Estimated Closing Purchase Price pursuant to Section 1.11.

(iii) Notwithstanding anything herein to the contrary, (A) the Buyer Indemnified
Parties first source of recovery for any and all claims under Article 6 shall be
against the Indemnity Escrow, (B) the Indemnity Escrow shall be the sole source
of recovery with respect to any claims pursuant to Section 6.2(a) (other than
for breaches of the Seller Specified Representations) and (C) for all other
claims pursuant to Article 6, if and to the extent the funds in the Indemnity
Escrow are insufficient to cover the Losses for which the Buyer Indemnified
Parties are entitled to indemnification hereunder or if the Indemnity Escrow has
terminated pursuant to its terms and such claims may still be brought in
accordance with this Agreement, then such claims may be brought directly against

-25-

--------------------------------------------------------------------------------

 

the Sellers and the Sellers’ Guarantors, on a joint and several basis, but
subject to the other limitations set forth herein. In no event shall the
Indemnity Escrow limit the amount of Losses for which the Buyer Indemnified
Parties may claim or receive indemnification under Section 6.2(a) for breaches
of the Seller Specified Representations, under Section 6.2(b) for breaches of
covenants and under 6.2(c) for Excluded Liabilities, but such Indemnity Escrow
shall limit any and all other claims for indemnification under this Article 6.

6.3 Indemnification of the Seller. Subject to the other terms of this Article 6,
from and after the Closing, the Buyers agree to indemnify the Sellers and hold
the Sellers harmless against and in respect of any and all Losses which arise or
result from any (a) breach of any of the Buyers’ representations and warranties
or the representations and warranties of the Buyers’ Guarantor, (b) the failure
of the Buyers to perform any of their covenants or agreements set forth herein
or (c) Assumed Liabilities, subject to Section 6.2(ii).

6.4 Procedure for Indemnification.

(a) Any Party making a claim for indemnification hereunder shall promptly notify
the indemnifying party of the claim in writing, describing the claim in
reasonable detail, the amount thereof, and the basis therefor; provided, that
the failure to provide prompt notice shall not relieve the indemnifying party of
its indemnification obligations hereunder, except to the extent that the
indemnifying party is actually prejudiced by the failure to give such prompt
notice. The Party from whom indemnification is sought shall respond to each such
claim within thirty (30) days of receipt of such notice.

(b) If a claim for indemnification hereunder is based on a claim by a third
party (a “Third Party Claim”), the indemnifying party shall have the right to
assume the entire control of the defense thereof, at its own expense, including
employment of counsel reasonably satisfactory to the indemnified party by
providing written notice to the Party seeking indemnification that it will
assume the defense of such claim within fifteen (15) Business Days of receipt of
notice by the Party seeking indemnification, and, in connection therewith, the
Party claiming indemnification shall cooperate fully with the indemnifying party
and make available to the indemnifying party all pertinent information under its
control; provided, that the indemnified party may participate in any proceeding
with counsel of its choice at its expense (except that the expense of such
counsel shall be at the expense of the indemnifying party if the indemnifying
party and the indemnified party are both named parties to the proceedings and
the indemnified party reasonably concludes that representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them). Notwithstanding the foregoing, the indemnifying party
shall not be entitled to assume control of such defense and shall pay the
reasonable fees and expenses of counsel (reasonably acceptable to the
indemnifying party) retained by the indemnified party if (i) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegations or investigation; (ii) the claim seeks an
injunction or equitable relief against the indemnified party; (iii) the
indemnified party reasonably believes an adverse determination with respect to
the action, lawsuit, investigation, proceeding or other claim giving rise to
such claim for indemnification would have a material adverse effect on the
business, financial condition, results of operations, properties, assets or
liabilities of the Business, (iv) the indemnifying party failed or is failing to
vigorously prosecute or defend such claim or (v) the Third Party Claim,
individually or in the aggregate with any other claim, is for Losses in excess
of the amounts available for indemnification pursuant to this Article 6 and the
indemnified party reasonably believes that its potential liability for such
Losses is likely to be in excess thereof. If the indemnifying party assumes the
defense of the Third Party Claim, such indemnifying party shall not consent to
the entry of any judgment or enter into any settlement with respect to such
Third Party Claim without the prior written consent of the indemnified party
unless (i) the judgment or settlement provides solely for the payment of money
by the Sellers and the Sellers’ Guarantors and does not entail any admission of
liability on the part of the indemnified party, (ii) the indemnifying party
makes such payment in full and (iii) the indemnified party receives an
unconditional release, reasonably acceptable to the indemnified party, from all
Losses with respect to such Third Party Claim. The Parties shall act in good
faith in responding to, defending against, settling or otherwise dealing with
Third Party Claims, and cooperate in any such defense. Any settlement or
resolution of a Third Party Claim contemplated by the indemnified party if the
indemnifying party has not or is not entitled to assume the defense of such
claim, shall not be concluded without the prior written approval of the
indemnifying party, which approval shall not be unreasonably withheld, delayed
or conditioned.

6.5 Indemnification Generally.

(a) The amount which the indemnifying party is or may be required to pay to any
indemnified party pursuant to this Article 6 shall be reduced by (i) any
insurance proceeds (other than under the Representation and Warranty Policy)
actually received by such indemnified party related to the Losses, net of any
cost of recovery, including any increase in premiums and (ii) tax savings that
are actually realized by the indemnified Party in the year of the Loss as a
result of a Tax deduction by such indemnified Party in respect of such Loss

(b) An indemnified party is entitled to recover for (i) amounts in respect of
consequential, incidental, special and indirect damages, to the extent the facts
and circumstances giving rise to or underlying such Loss are reasonably
foreseeable and (ii) any and all damages (including punitive damages), to the
extent awarded to a third party in connection with a Third Party Claim.

(c) Upon becoming aware of any event that would reasonably be expected to, or
does, give rise to an indemnification claim, the Buyers will, and will cause the
Buyer Indemnified Parties, to take commercially reasonable steps to mitigate any
Losses

-26-

--------------------------------------------------------------------------------

 

arising out of or resulting from such claim; provided, that Buyers shall not be
required to seek recovery against the Representation and Warranty Policy prior
to bringing an indemnification claim against the Seller Indemnifying Parties
under this Agreement.

6.6 Exclusive Remedy. From and after the Closing, except (i) as provided in
Section 1.11, with respect to the determination of Closing Working Capital,
(ii) with respect to the specific enforcement of any covenant requiring
performance after the Closing and (iii) with respect to fraud, this Article 6
shall be the sole and exclusive remedy available to the Parties in respect of
breaches or violations of representations, warranties, covenants or agreements
contained in this Agreement.

6.7 Treatment of Indemnity Payments. It is the intention of the Parties to treat
any indemnity payment made under this Agreement as an adjustment to the purchase
price for all federal, state, local and foreign Tax purposes, and the Parties
shall file their Tax Returns consistent with such intent, except as otherwise
required by a change in applicable law or a final determination.

ARTICLE 7

TERMINATION

7.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated prior to the Closing:

(a) by mutual written consent of the Sellers and the Buyers;

(b) by either the Sellers or the Buyers, if any court or Governmental Authority
has issued a final and non-appealable order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the consummation of the sale and
purchase of the Purchased Assets contemplated by this Agreement;

(c) by either the Sellers or the Buyers, if the Closing has not occurred by
May 14, 2014 (the “Termination Date”), provided that the right to terminate this
Agreement on the Termination Date will not be available to any Party whose
breach of this Agreement has been the cause of, or resulted in, the failure of
the Closing to occur on or prior to such Termination Date; provided, further,
that (i) such Termination Date may be automatically extended at the election of
the Buyers until such time as is necessary to obtain all of the consents set
forth on Schedules 5.1(d) and (ii) if the conditions precedent to the
obligations of the Parties to consummate the Closing set forth in Section 5.1(g)
and Section 5.2(f) are not satisfied on the applicable Termination Date, then
the right to terminate this Agreement pursuant to this Section 7.1(c) shall not
be available to any Party, and the Termination Date shall be automatically
extended until the earlier of (x) the date that is three (3) Business Days after
the date upon which the applicable waiting period under the HSR Act relating to
the contemplated transactions shall have expired or been terminated and (y) the
sixtieth (60th) day following the original Termination Date;

(d) by the Buyers (if they are not in material breach of their representations,
warranties, covenants or agreements under this Agreement so as to cause any of
the conditions set forth in Sections 5.2(a) or (b) not to be satisfied), upon
written notice to the Sellers, if there has been a material violation, breach or
inaccuracy of any representation, warranty, covenant or agreement of the Sellers
contained in this Agreement, which violation, breach or inaccuracy would cause
any of the conditions set forth in Sections 5.1(a) or (b) not to be satisfied,
and such violation, breach or inaccuracy has not been waived by the Buyers or
cured by the Sellers, as applicable, by the earlier of (x) twenty (20) Business
Days after receipt by the Sellers of written notice thereof from the Buyers and
(y) the Termination Date (as the same may be extended pursuant to
Section 7.1(c));

(e) by the Sellers (if they are not in material breach of their representations,
warranties, covenants or agreements under this Agreement so as to cause any of
the conditions set forth in Sections 5.1(a) or (b) not to be satisfied), upon
written notice to the Buyers, if there has been a material violation, breach or
inaccuracy of any representation, warranty, covenant or agreement of the Buyers
contained in this Agreement, which violation, breach or inaccuracy would cause
any of the conditions set forth in Sections 5.2(a) or (b) not to be satisfied,
and such violation, breach or inaccuracy has not been waived by the Sellers or
cured by the Buyers, as applicable, by the earlier of (x) twenty (20) Business
Days after receipt by the Buyers of written notice thereof from the Sellers and
(y) the Termination Date (as the same may be extended pursuant to
Section 7.1(c); or

(f) By the Sellers, upon written notice to the Buyers, if all of the conditions
set forth in Section 5.1 shall have been previously satisfied (other than
conditions that, by their nature are to be satisfied at the Closing and which
were, as of such date, capable of being satisfied) and the Buyers have failed to
consummate the transactions contemplated by this Agreement by the date the
Closing should have occurred pursuant to Section 1.7.

-27-

--------------------------------------------------------------------------------

 

7.2 Effect of Termination.

(a) If this Agreement is terminated as provided in Section 7.1 above, this
Agreement shall become null and void and have no further force or effect and the
Parties shall have no further obligations hereunder (including for costs and
expenses incurred by other parties in connection with this Agreement and the
transactions contemplated hereby), except that each Party shall be liable for
its intentional breach of the provisions of this Agreement and the non-breaching
Party hereto shall be entitled to all rights and remedies provided by law or
equity in respect of such breach, but in the case of the Buyers, subject to the
limitations contained in Sections 7.3(b), 7.3(c), 7.3(d) and 8.6(b).

(b) The obligations of the Sellers and the Sellers’ Guarantors under
Section 4.1(b) and the provisions contained in this Section 7.2 and Article 8
shall survive the termination of this Agreement.

7.3 Termination Fee.

(a) If (i) this Agreement is validly terminated by the Sellers pursuant to
Section 7.1(f) or (ii) this Agreement is validly terminated by the Buyers
pursuant to Section 7.1(c) and, solely in the case of clause (ii), at the time
of such termination all of the conditions set forth in Section 5.1 shall have
been previously satisfied (other than conditions that, by their nature are to be
satisfied at the Closing and which were, as of such date, capable of being
satisfied), Sellers have confirmed that they are prepared to consummate the
transaction and the Buyers have failed to consummate the transaction (clauses
(i) and (ii) each, a “Financing Failure Termination Event”), then the Buyers
shall pay to the Sellers a fee equal to $13,000,000 (the “Financing Failure
Termination Fee”) within three (3) Business Days after such termination.

(b) The Buyers acknowledge that the agreements contained in this Section 7.3 are
an integral part of the transactions contemplated by this Agreement and that,
without these agreements, the Sellers would not enter into this Agreement.
Accordingly, if the Buyers fail to pay any amounts due pursuant to this
Section 7.3, and, in order to obtain such payment, the Sellers commence an
Action that results in a judgment against the Buyers for the payment of the
Financing Failure Termination Fee the Buyers shall pay to the Sellers their
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) in connection with such Action.

(c) The Parties acknowledge and agree that any amount payable pursuant to
Section 7.3(a) does not constitute a penalty but shall constitute liquidated
damages to compensate the Sellers. If a Financing Failure Termination Event
occurs, the payment of the Financing Failure Termination Fee (together with any
expenses payable pursuant to Section 7.3(c)) shall be the sole and exclusive
remedy of the Sellers, any of their Affiliates or their respective former,
current or future equityholders, controlling persons, partners, directors,
officers, employees, service providers, financing sources, including, without
limitation, with respect to the Debt Financing, advisors or representatives
(collectively, the “Seller Parties”) against the Buyers or any of their
Affiliates or their respective former, current or future equityholders,
controlling persons, partners, directors, officers, employees, service
providers, Debt Financing Sources, advisors or representatives (collectively,
the “Buyer Parties”) with respect to any breach of any representation, warranty,
covenant or obligation in connection with this Agreement or the Transaction
Documents or the transactions contemplated hereby and thereby and upon the
Seller Parties’ receipt of such amounts, none of the Buyer Parties shall have
any further liability or obligation relating to or arising out of this Agreement
or the Transaction Documents or the transactions contemplated hereby and
thereby. The Parties acknowledge and agree that in no event shall the Buyers pay
the Financing Failure Termination Fee on more than one occasion.

(d) Notwithstanding anything to the contrary contained herein, the Parties
further acknowledge and agree that, upon a Financing Failure Termination Event,
none of the Buyer Parties shall have any liability under, or with respect to
this Agreement or the transactions contemplated herein (other than the Buyers
for the payment of the Financing Failure Termination Fee, as provided herein),
and the Sellers agree that they shall not, and shall not allow any Seller Party
to, bring any cause of action against or otherwise seek remedies from any Buyer
Party, whether at equity or in law, for breach of contract, in tort or
otherwise, and any such claim is hereby fully waived, released and forever
discharged (other than actions against the Buyers for the failure to pay the
Financing Failure Termination Fee, as provided herein, or under Section 8.6 for
specific performance in accordance with Section 8.6); provided, that in the
event of a Financing Failure Termination Event the aggregate liability of the
Buyer Parties under, or related to, this Agreement prior to the Closing (whether
or not this Agreement is terminated, and regardless of the reason for any such
termination) shall not exceed the Financing Failure Termination Fee, together
with any expenses payable pursuant to Section 7.3(c)

(e) Each Party acknowledges that the agreements contained in this Section 7.3
are an integral part of the transactions contemplated herein and that, without
these agreements, the Parties would not enter into this Agreement.

-28-

--------------------------------------------------------------------------------

 

ARTICLE 8

MISCELLANEOUS

8.1 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 8.1):

If to the Sellers or the Sellers’ Guarantors, to:

Easton-Bell Sports, Inc.

7855 Haskell Avenue, Suite 200

Van Nuys, CA 91406

Attention: Mark Tripp

Facsimile: (818) 994-1934

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Carl P. Marcellino

Facsimile: (646) 728-1523

If to the Buyers, to:

BPS Greenland Inc. or BPS Greenland Corp.

c/o Bauer Performance Sports Ltd.

100 Domain Drive

Exeter, NH 03833

Attention: Michael J. Wall, Esq.

Facsimile: (603) 430-7332

With a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Angelo Bonvino, Esq.

Facsimile: (212) 492-0570

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

8.2 No Waiver. No failure of any Party to exercise and no delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder.

8.3 Amendments and Waivers. This Agreement may be modified, amended or waived
only by a writing signed by the Sellers, the Sellers’ Guarantors and the Buyers;
provided, that Section 7.3(c), Section 7.3(d), this Section 8.3, Section 8.4,
Section 8.5, Section 8.12 (in each case, solely as it pertains to the Debt
Financing Sources) and Section 8.13 may only be amended, supplemented or changed
with the written consent of the Debt Financing Sources.

8.4 Choice of Law; Forum. This Agreement and all claims and controversies
hereunder shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to the choice of law provisions
thereof. Any proceeding arising out of or relating to this Agreement, including,
without limitation, any proceeding against the Lenders or any other persons that
have committed to provide or otherwise entered into agreements in connection
with the Debt Financing or other financings in connection with the transactions
contemplated hereby or any Affiliates, officers, directors, principals,
partners, managers, members, attorneys, agents, employees or other authorized
representatives of the Lenders and such other persons (each such person, a “Debt
Financing Source”) shall be brought in the state courts of New York in New York
County, or, if it has or can acquire jurisdiction, in the United States District
Court for the Southern District of New York (or if such courts decline
jurisdiction, such federal or state

-29-

--------------------------------------------------------------------------------

 

courts that have jurisdiction in such matter) and each Party hereby expressly
submits to the personal jurisdiction and venue of such courts as provided above
for the purposes thereof and expressly waives any claim of improper venue and
any claim that such courts are an inconvenient forum. Each Party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the address set forth or
referred to in Section 8.1. This provision may be filed with any court as
written evidence of the knowing and voluntary irrevocable agreement between the
Parties to waive any objections to venue or to convenience of forum.

8.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY), INCLUDING BUT NOT LIMITED TO ANY DISPUTE ARISING OUT
OF OR RELATING TO THE DEBT FINANCING. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.6 Specific Performance.

(a) The Parties agree that irreparable damage would occur in the event that the
parties hereto do not perform the provisions of this Agreement in accordance
with its terms or otherwise breach such provisions. Accordingly, subject to
Section 7.3(c), the Parties acknowledge and agree that the parties shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they are
entitled at law or in equity.

(b) Notwithstanding the foregoing or anything herein to the contrary in this
Agreement, the Sellers shall be entitled to specific performance to cause the
Buyers to consummate the Closing if, and only if:

(i) all of the conditions set forth in Section 5.1 have been satisfied (other
than those conditions that, by their nature, are to be satisfied at the Closing
and which are capable of being satisfied at the Closing);

(ii) the Buyers have failed to consummate the Closing in breach of Section 1.7;

(iii) (A) the proceeds of the Debt Financing (or the Alternative Financing) are
available to the Buyers on the terms and conditions thereof (or will be
available at the Closing) or (B) an intentional breach by the Buyers of any of
their representations and warranties or covenants and agreements shall have
proximately caused the failure of the proceeds of the Debt Financing (or
Alternative Financing) to be available at the Closing; and

(iv) the Sellers shall have confirmed in writing that they are ready, willing
and able to consummate the Closing.

(c) Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief as provided herein
on the basis that (i) the other parties have an adequate remedy at law or
(ii) an award of specific performance is not an appropriate remedy for any
reason at law or equity. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement when expressly available pursuant to the terms of
this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

(d) To the extent any Party hereto brings any Action prior to Closing to enforce
specifically the performance of the terms and provisions of this Agreement, the
Termination Date shall automatically be extended by (i) the amount of time
during which such Action is pending, plus ten (10) Business Days, or (ii) such
other time period established by the court presiding over such Action.

8.7 Integration Schedules. This writing, together with the Exhibits and
Schedules attached hereto and the other Transaction Documents embodies the
entire agreement and understanding among the Parties with respect to this
transaction and supersedes all prior discussions, understandings and agreements
concerning the matters covered hereby.

8.8 Counterparts. This Agreement may be executed in one or more counterparts
(and may be delivered by facsimile or portable document format (.pdf)), all of
which taken together shall constitute one and the same instrument, and any of
the Parties hereto may execute this Agreement by signing any such counterpart.

8.9 Limitation on Scope of Agreement. If any provision of this Agreement is
unenforceable or illegal, such provision shall be enforced to the fullest extent
permitted by law and the remainder of the Agreement shall remain in full force
and effect.

-30-

--------------------------------------------------------------------------------

 

8.10 Headings; Interpretation. The headings of Articles and Sections herein are
inserted for convenience of reference only and shall be ignored in the
construction or interpretation hereof. The express terms of this Agreement
control and supersede any course of performance or trade custom or usage
inconsistent with any of its terms. Unless the context otherwise requires: (a) a
term has the meaning assigned to it; (b) “or” is not exclusive; (c) words in the
singular include the plural, and words in the plural include the singular;
(d) “herein,” “hereof,” and other similar words refer to this Agreement as a
whole and not to any particular section, subsection, paragraph, clause, or other
subdivision; (e) unless otherwise indicated or obvious, all references to
“Section,” “Exhibit,” “Schedule,” “Appendix,” or similar words refer to the
particular Section in or Exhibit, Schedule, Appendix, or similar item attached
to this Agreement; (f) “including”, and corresponding formulations, e.g.
“include” or “includes”, will be deemed to be followed by “without limitation”;
(g) the masculine, feminine, and neuter genders will each be deemed to include
the others; and (h) “shall,” “will,” or “agrees” are mandatory, and “may” is
permissive. Each representation, warranty and covenant contained herein will
have independent significance, regardless of whether a separate representation,
warranty and covenant addresses the same subject matter with more or less
specificity.

8.11 Expenses. All legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such costs and expenses, except as otherwise expressly
provided herein; provided that all payments, fees and expenses of the Sellers
related to, based on, triggered by or arising from the transactions contemplated
by this Agreement, including any broker’s fees, any transaction bonus, payment
in respect of non-competition agreements, discretionary bonus, “stay put” or
other compensatory payments to be made to employees of the Sellers at the
Closing as a result of the execution of this Agreement or consummation of the
transactions contemplated hereby or at the discretion of the Sellers, including
amounts for the Sellers’ employee incentive bonuses and incentive payments for
any period prior to the Closing (collectively, the “Seller Transaction
Liabilities”), shall be paid by the Sellers and the Sellers’ Guarantors.

8.12 No Third Party Beneficiaries. Except as otherwise expressly set forth in
this Agreement, nothing in this Agreement will be construed as giving any
person, other than the Parties hereto and their respective heirs, successors and
permitted assigns and with respect to Sections 7.3(c), 7.3(d), 8.3, 8.4, 8.5 and
8.13 only, the Debt Financing Sources and their respective heirs, successors and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

8.13 No Recourse. Notwithstanding anything to the contrary in this Agreement,
subject to the rights of the parties to the Debt Financing under the terms
thereof, none of the Seller Parties, solely in their respective capacities as
parties to this Agreement, shall have any rights or claims against any Debt
Financing Source or any Affiliate thereof, solely in their respective capacities
as lenders or arrangers under the Debt Financing.

8.14 Further Assurances. Following the Closing, the Parties shall execute and
deliver to each other such documents and take such other actions as may
reasonably be requested in order to consummate more effectively the transactions
contemplated hereby.

8.15 Publicity. Pending the Closing, no Party shall issue a press release or
make any other public announcement concerning the transactions contemplated by
this Agreement without the prior written consent of the other Party, except
(i) to the extent required by law, in which case the other Party shall have a
reasonable opportunity (under the circumstances) to review and comment prior to
disclosure or (ii) as necessary to obtain the Buyers’ financing for the
transactions contemplated hereby.

8.16 No Strict Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other Transaction Documents.
In the event an ambiguity or question of intent or interpretation arises under
any provision of this Agreement or any other agreement or documents contemplated
herein, this Agreement and such other agreements or documents shall be construed
as if drafted jointly by the parties thereto, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of authoring any
of the provisions of this Agreement or any other agreements or documents
contemplated herein.

8.17 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors, assigns,
executors, administrators and heirs of the Parties hereto, and, to the extent
binding by applicable law, distributees and beneficiaries of the Parties hereto;
provided however, that this Agreement may not be assigned by the Sellers or the
Sellers’ Guarantors without the prior written consent of the Buyers or be
assigned by the Buyers without the prior written consent of the Sellers, except
that (i) the Buyers may, at their election and provided they remains liable for
their obligations hereunder, assign this Agreement to any Affiliate (including
any entity to which all or substantially all of the assets of the Sellers are
assigned or transferred) and (ii) the Buyers or any such permitted assignee may
make a collateral assignment of their rights (but not their obligations) under
this Agreement to any lender providing financing to the Buyers or the Sellers in
connection with the Closing.

-31-

--------------------------------------------------------------------------------

 

8.18 Parent Guarantee.

(a) To induce the Buyers to enter into this Agreement, the Sellers’ Guarantors
(as primary obligor and not as surety only) irrevocably, absolutely and
unconditionally:

(i) guarantee to the Buyers, on the terms and subject to the conditions of this
Section 8.18 (this “Parent Guarantee”), the prompt performance of and compliance
with all obligations, covenants, warranties and undertakings (including under
Section 6.2) of the Sellers hereunder, including all sums and liabilities which
now are or at any other time shall be due, owing or incurred by the Sellers to
the Buyers in respect of the Sellers’ obligations under this Agreement
(collectively, the “Sellers’ Guaranteed Obligations”); and

(ii) undertakes that if any amount guaranteed by this Section 8.18 is not
recoverable on the basis of a guarantee for any reason it will (as a separate
and independent stipulation) pay the Buyers on demand whatever amount or amounts
shall equal what it would have been liable to pay but for such failure to
recover and shall indemnify the Buyers against all Losses suffered or incurred
by the Buyers in connection with such failure to recover.

(b) The Sellers’ Guarantors hereby waive promptness, diligence, demand, protest
and notice as to the obligations and covenants guaranteed hereby and acceptance
of this Parent Guarantee, any requirement that the Buyers exhaust any right or
take any action against, or provide notice to, the Sellers or any other Person
before proceeding hereunder and waives any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Sellers’
Guarantors obligations with respect to the Parent Guarantee. The Sellers’
Guarantors hereby waive all claims of waiver, release, surrender, abstraction or
compromise and all set-offs, counterclaims, cross-claims, recoupments or other
defenses that they may have against the Buyers except for any defense available
to the Sellers that is provided for in this Agreement. The Sellers’ Guarantors
agree to pay the reasonable costs and expenses of the Buyers in connection with
the enforcement of this Parent Guarantee.

(c) Each Seller Guarantor represents and warrants to the Buyers as follows:

(i) Organization, Power and Standing. Each Seller Guarantor is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each Seller Guarantor has all necessary corporate power and authority to own,
lease and operate its properties and to carry on its business as such business
is now conducted.

(ii) Power and Authority. Each Seller Guarantor has the requisite power and
authority and has taken all required action on its part necessary to permit it
to execute and deliver and to carry out the terms of this Agreement.

(iii) Validity and Enforceability. This Agreement is the valid and binding
obligation of each Seller Guarantor, enforceable against each Seller Guarantor
in accordance with its terms, subject, however, to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization and other laws affecting the
rights and remedies of creditors and to general equitable principles (whether
considered in a proceeding in equity or at law).

(iv) No-Conflict; Required Consents and Approvals. Each Seller Guarantor’s
execution, delivery and performance of this Agreement will not result in any
violation of, be in conflict with or constitute a default under or permit the
termination of the Seller Guarantor s’ organizational documents, any material
contract to which a Seller Guarantor is a party or any material law, statute,
regulation, rule, ordinance, judgment, decree or order applicable to either
Seller Guarantor. No consent, order, approval, authorization, declaration or
filing with or from any Governmental Authority or any other Person is required
on the part of either Seller Guarantor for or in connection with the execution
and delivery of this Agreement by each Seller Guarantor.

8.19 Buyers Guarantee.

(a) To induce the Sellers to enter into this Agreement, the Buyers’ Guarantor
(as primary obligor and not as surety only) irrevocably, absolutely and
unconditionally:

(i) guarantees to the Sellers, on the terms and subject to the conditions of
this Section 8.19 (this “Buyers Guarantee”), the prompt performance of and
compliance with all obligations, covenants, warranties and undertakings of the
Buyers hereunder that arise prior to the Closing, including all sums and
liabilities which now are or at any time prior to the Closing shall be due,
owing or incurred by the Buyers to the Sellers in respect of the Buyers’
obligations under this Agreement, including the obligation, if any, to the pay
the Financing Failure Termination Fee (collectively, the “Buyers’ Guaranteed
Obligations”); and

(ii) undertakes that if any amount guaranteed by this Section 8.19 is not
recoverable on the basis of a guarantee for any reason it will (as a separate
and independent stipulation) pay the Sellers on demand whatever amount or
amounts shall equal what it would have been liable to pay but for such failure
to recover and shall indemnify the Sellers against all Losses suffered or
incurred by the Sellers in connection with such failure to recover.

(b) The Buyers’ Guarantor hereby waives promptness, diligence, demand, protest
and notice as to the obligations and covenants guaranteed hereby and acceptance
of this Buyers Guarantee, any requirement that the Sellers exhaust any right or
take any action against, or provide notice to, the Buyers or any other Person
before proceeding hereunder and waives any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the obligations
of the Buyers’ Guarantor with respect to the

-32-

--------------------------------------------------------------------------------

 

Buyers Guarantee. The Buyers’ Guarantor hereby waives all claims of waiver,
release, surrender, abstraction or compromise and all set-offs, counterclaims,
cross-claims, recoupments or other defenses that it may have against the Sellers
except for any defense available to the Buyers that is provided for in this
Agreement. The Buyers’ Guarantor agrees to pay the reasonable costs and expenses
of the Sellers in connection with the enforcement of this Buyers Guarantee.

(c) Buyers’ Guarantor represents and warrants to the Sellers as follows:

(i) Organization, Power and Standing. Buyers’ Guarantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Buyers’ Guarantor has all necessary corporate power and authority
to own, lease and operate its properties and to carry on its business as such
business is now conducted.

(ii) Power and Authority. Buyers’ Guarantor has the requisite power and
authority and has taken all required action on its part necessary to permit it
to execute and deliver and to carry out the terms of this Agreement.

(iii) Validity and Enforceability. This Agreement is the valid and binding
obligation of Buyers’ Guarantor, enforceable against it in accordance with its
terms, subject, however, to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization and other laws affecting the rights and remedies of
creditors and to general equitable principles (whether considered in a
proceeding in equity or at law).

(v) No-Conflict; Required Consents and Approvals. Buyers’ Guarantor execution,
delivery and performance of this Agreement will not result in any violation of,
be in conflict with or constitute a default under or permit the termination of
the Buyers’ Guarantor’s organizational documents, any material contract to which
Buyers’ Guarantor is a party or any material law, statute, regulation, rule,
ordinance, judgment, decree or order applicable to Buyers’ Guarantor. No
consent, order, approval, authorization, declaration or filing with or from any
Governmental Authority or any other Person is required on the part of Buyers’
Guarantor for or in connection with the execution and delivery of this Agreement
by Buyers’ Guarantor.

ARTICLE 9

DEFINITIONS

Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

“Accounting Methodology” means the accounting principles, methods and practices
utilized in preparing the Historical Financial Statements of the Sellers,
applied on a consistent basis.

“Accounts Receivable” has the meaning set forth in Section 1.1(b) of this
Agreement.

“Acquired Employees” has the meaning set forth in Section 4.15(a) of this
Agreement.

“Action” has the meaning set forth in Section 4.2(a)(iv) of this Agreement.

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Allocation Schedule” has the meaning set forth in Section 1.12(a) of this
Agreement.

“Alternative Financing” has the meaning set forth in Section 4.7(a) of this
Agreement.

“Alternative Financing Commitment Letter” has the meaning set forth in
Section 4.7(a) of this Agreement.

“Assumed Accounts Payable” has the meaning set forth in Section 1.3(b) of this
Agreement.

“Assumed Contracts” has the meaning set forth in Section 1.1(e) of this
Agreement.

“Assumed Liabilities” has the meaning set forth in Section 1.3 of this
Agreement.

“Allocation Principles” has the meaning set forth in Section 1.12(a) of this
Agreement.

-33-

--------------------------------------------------------------------------------

 

“Balance Sheet Rules” means, collectively, the Accounting Methodology and the
rules set forth on Exhibit F; provided that in the event of any conflict between
the Accounting Methodology and the rules set forth on Exhibit F, the rules set
forth on Exhibit F shall apply.

“Benefit Plan” has the meaning set forth in Section 2.17(a) of this Agreement

“Business” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law or executive order to close.

“Business Employee” means an employee of the Sellers or any of their Affiliates
who devotes the majority of his or her working time to the Business.

“Business Permits” has the meaning set forth in Section 2.14 of this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 6.2 of this
Agreement.

“Buyer Parties” has the meaning set forth in Section 7.3(c) of this Agreement.

“Buyer Specified Representations” means the representations and warranties of
the Buyers set forth in Sections 3.1(Organization, Power and Standing), 3.4
(Validity and Enforceability) and 3.5 (Brokers).

“Buyers” has the meaning set forth in the preamble to this Agreement.

“Buyers’ Guaranteed Obligations” has the meaning set forth in Section 8.19 of
this Agreement.

“Canadian Assumed Liabilities” has the meaning set forth in Section 1.3 of this
Agreement.

“Canadian Buyer” has the meaning set forth in the preamble to this Agreement.

“Canadian Transfer” has the meaning set forth in Section 1.1 of this Agreement.

“Cap” has the meaning set forth in Section 6.2(i) of this Agreement.

“Closing” has the meaning set forth in Section 1.7 of this Agreement.

“Closing Date” has the meaning set forth in Section 1.7 of this Agreement.

“Closing Purchase Price” means the Estimated Closing Purchase Price, as adjusted
pursuant to Section 1.11.

“Closing Working Capital” means all Current Assets on the Closing Date minus all
Current Liabilities on the Closing Date determined in accordance with the
Balance Sheet Rules without giving effect to the transactions contemplated by
this Agreement.

“Closing Working Capital Certificate” has the meaning set forth in
Section 1.11(a) of this Agreement.

“COBRA” has the meaning set forth in Section 2.17(f) of this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended (or any
successor statute thereto) and the rules and regulations promulgated thereunder.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act of 1933,
as amended.

“Competition Act” means the Competition Act (Canada), RSC 1985, c. C-34, as
amended.

-34-

--------------------------------------------------------------------------------

 

“Competing Business” means the business of designing, developing, marketing,
manufacturing, selling and distributing baseball, softball and lacrosse
equipment, products, gear, apparel and related accessories, provided that it
shall not include the items listed on Schedule 4.10(a).

“Confidential Information” has the meaning set forth in Section 4.1(b) of this
Agreement.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
or failure or inability to perform in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the reasonably
anticipated liability in respect thereof.

“Conveyed Inventory” has the meaning set forth in Section 1.1(a) of this
Agreement.

“Conveyed Leases” has the meaning set forth in Section 1.1(c) of this Agreement.

“Conveyed Leases Premises” has the meaning set forth in Section 1.1(d) of this
Agreement.

“Current Assets” means, as of any date, the current assets of the Sellers that
constitute Purchased Assets, which current assets shall include only the line
items set forth on Exhibit G under the heading “Current Assets” and as provided
in Exhibit G, and no other assets.

“Current Liabilities” means, as of any date, the current liabilities of the
Sellers, that constitute Assumed Liabilities which current liabilities shall
include only the line items set forth on Exhibit G under the heading “Current
Liabilities” and as provided in Exhibit G, and no other liabilities.

“Cut-Off Date” has the meaning set forth in Section 6.1 of this Agreement.

“De Minimis Amount” has the meaning set forth in Section 6.1 of this Agreement.

“Debt Commitment Letter” has the meaning set forth in Section 3.6 of this
Agreement.

“Debt Financing” has the meaning set forth in Section 3.6 of this Agreement.

“Debt Financing Source” has the meaning set forth in Section 8.4 of this
Agreement.

“Disputed Items Notice” has the meaning set forth in Section 1.11(c) of this
Agreement.

“Dollars” or “$” means United States dollars.

“ESC” has the meaning set forth in the preamble to this Agreement.

“ESI” has the meaning set forth in the preamble to this Agreement.

“Environment” means living organisms, soil, surface waters, groundwaters, land,
surface or subsurface strata and ambient air.

“Environmental Claim” means any litigation, proceeding, order, directive,
summons, complaint, investigation, claim or citation, by any governmental
authority or third party arising under or pursuant to Environmental Laws or
relating to the Release of, or exposure to, Hazardous Substances.

“Environmental Laws” means all foreign, federal, state and local laws, statutes,
regulations, rules, codes and ordinances relating to manufacture, processing,
distribution, use, presence, production, labeling, testing, treatment, storage,
disposal, transport or

-35-

--------------------------------------------------------------------------------

 

handling of the Hazardous Substances, pollution or protection of the
Environment, or the Release of the Hazardous Substances into the Environment, or
to human health and safety in so far as they may be affected by the Release of,
or exposure to, any Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” under “common control” or in “an
affiliated service group” with the Sellers within the meaning of Section 414(b),
(c) or (m) of the Code.

“ERISA Affiliate Liability” means any actual or contingent obligation, liability
or expense of any of the Sellers to, under or in respect of any employee benefit
plan under any statute or regulation that imposes liability on a so-called
“controlled group” basis (as used in Code Sections 52 and 414) including as a
result of being an ERISA Affiliate prior to the Closing Date with respect to any
other Person.

“Escrow Agent” has the meaning set forth in Section 1.6(b)(iii) of this
Agreement.

“Escrow Agreement” means the escrow agreement in substantially the form attached
hereto as Exhibit H.

“Estimated Closing Purchase Price” means $330,000,000, plus the amount, if any,
by which Estimated Closing Working Capital is more than Target Net Working
Capital, minus the amount, if any, by which Estimated Closing Working Capital is
less than Target Net Working Capital.

“Estimated Closing Purchase Price Certificate” has the meaning set forth in
Section 1.6(a) of this Agreement.

“Estimated Closing Working Capital” has the meaning set forth in Section 1.6(a)
of this Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

“Excluded Assets” has the meaning set forth in Section 1.2 of this Agreement.

“Excluded Businesses” has the meaning set forth in Section 1.2 of this
Agreement.

“Excluded Liabilities” has the meaning set forth in Section 1.4 of this
Agreement.

“Fee Letter” has the meaning set forth in Section 3.6 of this Agreement.

“Final Closing Working Capital” has the meaning set forth in Section 1.11(e) of
this Agreement.

“Financial Statements” has the meaning set forth in Section 2.5 of this
Agreement.

“Financing Agreements” has the meaning set forth in Section 4.7(a) of this
Agreement.

“Financing Failure Termination Event” has the meaning set forth in
Section 7.3(a) of this Agreement.

“Financing Failure Termination Fee” has the meaning set forth in Section 7.3(a)
of this Agreement.

“GAAP” means the United States generally accepted accounting principles as in
effect from time to time.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Hazardous Substances” means any hazardous substance, toxic substance,
pollutant, contaminant, chemical waste, polychlorinated biphenyl or gasoline,
diesel fuel or other petroleum hydrocarbons, volatile organic compounds,
asbestos, mold, radon gas or radioactive material, including any substance which
is a “hazardous substance,” “hazardous waste,” “toxic substance,” “toxic waste,”
“pollutant,” “contaminant,” “waste” or words of similar import under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Resource
Conservation and Recovery Act

-36-

--------------------------------------------------------------------------------

 

(42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§1251 et seq.), and the Clean Air Act (42 U.S.C. §7401 et seq.).

“Historical Financial Statements” has the meaning set forth in Section 2.5(a).

“HSR Act” has the meaning set forth in Section 4.5(a) of this Agreement.

“Inactive Employees” means Offered Employees on a Seller-approved leave of
absence as a result of military service, pregnancy or parental leave, disability
leave, medical leave, jury duty or any leave provided under applicable law and,
in the case of leaves provided under applicable law, is expected to return to
work in the time permitted for such leave under applicable law and, for any
other leave, in accordance with the terms of such leave but not longer than one
hundred eighty (180) days following the Closing Date.

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, including accrued interest thereon (including
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (b) any liability or
obligation of such Person for overdrafts and outstanding checks, (c) all
obligations of such Person to pay the deferred purchase price of property or
services, other than amounts not yet due and payable in the ordinary course of
the Business pursuant to the Conveyed Leases that are not capitalized leases,
(d) all interest rate, commodity and currency swaps, caps, collars and similar
agreements or hedging devices under which payments are obligated to be made by
such Person, whether periodically or upon the happening of a contingency,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(f) all obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases, (g) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person and (h) any Contingent
Obligation of such Person in respect of indebtedness described in clauses
(a) through (g) above.

“Indemnity Escrow” has the meaning set forth in Section 1.6(b)(i) of this
Agreement.

“Insurance Policies” has the meaning set forth in Section 2.18 of this
Agreement.

“Intellectual Property” means any of the following, as they exist anywhere in
the world, whether registered or unregistered now or in the future: (a) patents
(including utility, model and design patents, supplementary protection
certificates, certificates of invention and the like), patent applications,
patentable inventions and other patent rights (including any divisionals,
continuations, continuations-in-part, reissues, renewals, extensions or
additions to any such patents or patent applications heretofore or hereafter
filed or having legal force in any country worldwide); (b) trademarks, service
marks, trade dress, trade names, taglines, brand names, logos and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof, and all goodwill related thereto; (c) copyrights, mask
works and designs; (d) trade secrets; (e) domain names, proprietary rights in
confidential information and data, and (f) all proprietary rights in industrial
designs and mask works; (g) the rights to sue and collect any damages related to
the unauthorized use or infringement of the foregoing Intellectual Property.

“Intracompany Payables” means all account, note loan or other payables recorded
on the books of the Business for goods or services purchased by or provided to
the Business, or advances (cash or otherwise) or any other extensions of credit
to the Business from the Sellers or any of their Affiliates.

“IP Assignment Agreement” has the meaning set forth in Section 1.8(b) of this
Agreement.

“IP Settlement Agreement” has the meaning set forth in the recitals to this
Agreement.

“IRS” means the Internal Revenue Service.

“Know How” means know how, systems, formula, procedures, processes and process
engineering, algorithms, equations, modles, and all other techniques and methods
of design, development, manufacture, promotion, and distribution of products and
other aspects of business operation, which is embodied or recorded in research
records, sales plans, sales strategies, manufacturing formulae, blueprints,
designs, plans, invention disclosures, test results, reports, prototypes,
simulations, specifications, drawings, procedures, databases, documentary or
digital business records, software, or other medium or format of recordation.

-37-

--------------------------------------------------------------------------------

 

“Knowledge” means the actual knowledge of each of Terry Lee, Mark Tripp, Mike
Zlaket, Lewis Hornsby, Robby MacDonald, Rocco Covella, Bobby Diebold, Dewey
Chauvin and Dan Beamer assuming the reasonable discharge of such person’s duties
in a professional manner.

“Lien” means any mortgage, deed of trust, pledge, easement, right-of-way,
covenant, condition or restriction on transfer, right of first refusal, lease,
sublease, hypothecation, assignment, encumbrance, claim, license, charge,
option, lien (statutory or other) or preference or other security interest or
other similar restriction.

“Litigation” has the meaning set forth in Section 1.4(c) of this Agreement.

“Losses” has the meaning set forth in Section 6.2 of this Agreement.

“Material Adverse Effect” means any change, event, development, condition or
occurrence which, individually or together with any one or more other changes,
events, developments, conditions or occurrences, has had or would reasonably be
expected to have a material adverse effect on or with respect to the assets,
liabilities, properties, business, results of operations, condition (financial
or otherwise), of the Business and the Purchased Assets, taken as a whole, in
each case, except for any such change, event, development, condition or
occurrence resulting from or arising out of (a) changes in general economic,
financial, or market conditions, (b) changes generally affecting the industries
in which the Business is conducted, (c) changes in applicable laws or accounting
requirements or interpretations thereof after the date hereof, (d) an earthquake
or other natural disaster, (e) the taking of any actions permitted by this
Agreement, (f) the failure to meet projections (but not the underlying facts or
reasons for such failure to meet such projections), or (g) any act of war,
terrorism or armed conflict which, in the case of any of the foregoing clauses
(a) through (g) does not disproportionately affect the Business and the
Purchased Assets relative to other Persons in the industry in which the Sellers
operate the Business.

“Material Contracts” has the meaning set forth in Section 2.11 of this
Agreement.

“Material Customers” has the meaning set forth in Section 2.22(b) of this
Agreement.

“Material Sales Representatives” has the meaning set forth in Section 2.23 of
this Agreement.

“Material Suppliers” has the meaning set forth in Section 2.22(a) of this
Agreement.

“Multiemployer Plan” has the meaning set forth in Section 2.17(e) of this
Agreement.

“Objections Notice” has the meaning set forth in Section 1.12(c) of this
Agreement.

“Offered Employees” has the meaning set forth in Section 4.15(a) of this
Agreement.

“Parent Guarantee” has the meaning set forth in Section 8.18 of this Agreement.

“Party” or “Parties” means the Sellers, the Sellers’ Guarantors and the Buyers
or any one or some of them, as the context requires.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation.

“Permitted Business” has the meaning set forth in Section 4.10(a) of this
Agreement.

“Permitted Liens” means (a) such minor imperfections of title, license,
easements, encumbrances or restrictions which do not, individually or in the
aggregate, materially impair the current use or operation or fair market value
of the applicable asset, (b) materialmen’s, mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s and other like Liens arising in the ordinary course
of the Business, (c) Liens for Taxes not yet due and payable, or being contested
in good faith and for which adequate reserve has been provided on the financial
statements in accordance with GAAP, (d) in the case of leased property, all
matters, whether or not of record, affecting the title of the lessor (and any
underlying lessor) of the leased property, provided, that such matters would
not, individually or in the aggregate, materially impair the current use or
operation of the property or the fair market value of the lessee’s leasehold
interest therein, (e) public roads and highways, (f) matters which would be
disclosed by an inspection or accurate survey of each parcel of real property,
(g) Liens arising under worker’s compensation, unemployment insurance, social
security, retirement and similar legislation, (h) purchase money liens and liens
securing rental payments under capital lease arrangements, (i) licenses to
Intellectual Property under, and in accordance with, any Material Contract,
whether entered into before or, in accordance with the

-38-

--------------------------------------------------------------------------------

 

terms of this Agreement, after the date hereof and (j) the Liens listed on
Schedule 9; provided, in no event shall any Liens that relate to or arise from
an Excluded Asset or an Excluded Liability constitute a Permitted Lien.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, limited liability partnership, Governmental Authority
or other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

“Personal Data” means a Person’s name, street address, telephone number, e-mail
address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank information,
or biometric identifiers or any other piece of information that allows the
identification of a Person.

“Prepaid Assets” has the meaning set forth in Section 1.1(l) of this Agreement.

“Projected Financial Statements” has the meaning set forth in Section 2.5(a).

“Purchased Assets” has the meaning set forth in Section 1.1 of this Agreement.

“Records” has the meaning set forth in Section 1.1(h) of this Agreement.

“Registered Intellectual Property” has the meaning set forth in Section 2.10(a)
of this Agreement.

“Release” means any releasing, spilling, pouring, leaking, pumping, emptying,
discharging, injecting, escaping, leaching, dumping, discarding, migrating or
disposing into the Environment.

“Repaid Indebtedness” has the meaning set forth in Section 1.6(b) of this
Agreement.

“Representation and Warranty Policy” has the meaning set forth in
Section 5.1(e).

“Representatives” has the meaning set forth in Section 4.1(b) of this Agreement.

“Response Period” has the meaning set forth in Section 1.12(c) of this
Agreement.

“Retained Employee Liabilities” means each of the following:

(a) any liabilities relating to any Benefit Plan, including to any obligations
to contribute to, make payments with respect to or provide benefits under any
Benefit Plan, other than liabilities with respect to Acquired Employees to the
extent included in Closing Working Capital;

(b) any ERISA Affiliate Liability;

(c) any liability of the Sellers or their Affiliates relating to any
(x) Business Employee who does not become an Acquired Employee; (y) former or
retired employee of the Business; or (z) change of control, severance or similar
payments due to any Acquired Employee (other than any such payments that are
triggered following the Closing solely as a result of an act of Buyers or their
Affiliates following the Closing);

(d) any obligation to provide continuation coverage pursuant to COBRA under any
Benefit Plan that is a “group health plan” (as defined in Section 5000(b)(1) of
the Code) to (i) any Business Employees who do not become Acquired Employees,
(ii) Business Employees whose employment has terminated prior to the Closing
Date, and (iii) the Acquired Employees and/or their qualified beneficiaries with
respect to a COBRA qualifying event that occurs prior to the Closing Date;

(e) any WARN liabilities relating to actions of the Sellers or any of their
Affiliates arising on or prior to the Closing Date;

(f) any liability of the Sellers or their Affiliates for workers’ compensation
benefits arising from injuries occurring prior to the Closing Date; and

(g) any liabilities of the Sellers or their Affiliates arising from
restructurings of the Business on or prior to the Closing Date, including
severance obligations.

“Retained Know How” means any and all Know How that is Used in both the Business
and the Excluded Businesses, is primarily related to the Excluded Businesses
including those items set forth on Schedule 1.2(e).

“Retained IP” means any and all Intellectual Property that is Used in both the
Business and the Excluded Businesses, is primarily related to the Excluded
Businesses including those items set forth on Schedule 1.2(e).

-39-

--------------------------------------------------------------------------------

 

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Seller Indemnifying Parties” has the meaning set forth in Section 6.2 of this
Agreement.

“Seller Intellectual Property” means any and all Intellectual Property owned or
Used primarily in the conduct of, or otherwise primarily related to, the
Business, wherever located, including the Intellectual Property described on
Schedule 1.1(k).

“Seller Know How” means any and all Know How owned or Used primarily in the
conduct of, or otherwise primarily related to, the Business, wherever located,
including the Know How set forth on Schedule 1.1(k).

“Seller Required Information” means the Financial Statements and other
information regarding the Business and the Purchased Assets as is reasonably
necessary to permit the Buyers to satisfy the condition set forth in paragraphs
(vi) and (vii) of Annex III to the Debt Commitment Letter; provided, that, for
the avoidance of doubt, it is understood and agreed that Seller Required
Information shall not include any information other than information
specifically related to the Business and the Purchased Assets and shall not
require the Sellers and Sellers’ Guarantors to actually prepare any pro forma
financial information for purposes of the Debt Financing.

“Seller Parties” has the meaning set forth in Section 7.3(c) of this Agreement.

“Seller Transaction Liabilities” has the meaning set forth in Section 8.11 of
this Agreement.

“Sellers’ Defined Contribution Plan” has the meaning set forth in
Section 4.15(d) of this Agreement.

“Sellers’ Guaranteed Obligations” has the meaning set forth in Section 8.18 of
this Agreement.

“Sellers’ Guarantors” has the meaning set forth in the preamble of this
Agreement.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Talon Purchase Agreement” has the meaning set forth in Section 1.4(l) of this
Agreement.

“Target Net Working Capital” means $52,299,000, the calculation of which is set
forth on Exhibit I attached hereto.

“Tax or Taxes” means (i) any and all federal, state, provincial, local, foreign
and other taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties,
(ii) any and all liability for the payment of any items described in clause
(i) above as a result of being (or ceasing to be) a member of an affiliated,
consolidated, combined, unitary or aggregate group (or being included (or being
required to be included) in any Tax Return related to such group and (iii) any
and all liability for the payment of any amounts as a result of any express or
implied obligation to indemnify any other Person, or any successor or transferee
liability (including pursuant to a Tax Sharing Agreement), in respect of any
items described in clause (i) or (ii) above.

“Tax Return” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements supplied or required to be supplied to a Governmental Authority in
connection with Taxes, including, in each case, any schedule or attachment
thereto or amendment thereof.

“Tax Sharing Agreement” means any agreement relating to the sharing, allocation
or indemnification of taxes, or any similar agreement, contract or arrangement.

“Termination Date” has the meaning set forth in Section 7.1(c) of this
Agreement.

“Third Party Claim” has the meaning set forth in Section 6.4(b) of this
Agreement.

“Threshold Amount” has the meaning set forth in Section 6.2(i) of this
Agreement.

-40-

--------------------------------------------------------------------------------

 

“Transaction Documents” means, collectively, this Agreement, the Transition
Services Agreement, the IP Settlement Agreement, the Intellectual Property
License Agreements, the IP Assignment Agreement, the Escrow Agreement and any
ancillary documents, schedules and agreements executed in connection with, or
required to be delivered by this Agreement.

“Transition Services Agreement” has the meaning set forth in the recitals to
this Agreement.

“Transfer” has the meaning set forth in Section 1.1 of this Agreement.

“U.S. Assumed Liabilities” has the meaning set forth in Section 1.3 of this
Agreement.

“U.S. Buyer” has the meaning set forth in the preamble to this Agreement.

“U.S. Transfer” has the meaning set forth in Section 1.1 of this Agreement.

“Use” means to use, reproduce, prepare derivative works based upon, distribute,
perform, display, make, have made, sell, offer to sell, import, license,
sublicense and otherwise exploit.

“WARN” has the meaning set forth in Section 2.17(g) of this Agreement.

[The remainder of this page is intentionally left blank.]

 

 

 

-41-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

BPS GREENLAND INC.

 

 

By:

 

/s/ Michael Wall

 

 

Name: Michael Wall

 

 

Title: Authorized Signatory

 

BPS GREENLAND CORP.

 

 

By:

 

/s/ Michael Wall

 

 

Name: Michael Wall

 

 

Title: Authorized Signatory

 

BAUER HOCKEY, INC.

 

 

By:

 

/s/ Michael Wall

 

 

Name: Michael Wall

 

 

Title: Authorized Signatory

 

EASTON SPORTS, INC.

 

 

By:

 

/s/ Terry Lee

 

 

Name: Terry Lee

 

 

Title: Authorized Signatory

 

EASTON SPORTS CANADA, INC.

 

 

By:

 

/s/ Terry Lee

 

 

Name: Terry Lee

 

 

Title: Authorized Signatory

 

EASTON-BELL SPORTS, LLC

 

 

By:

 

/s/ Terry Lee

 

 

Name: Terry Lee

 

 

Title: Chief Executive Officer

 

EASTON-BELL SPORTS, INC.

 

 

By:

 

/s/ Terry Lee

 

 

Name: Terry Lee

 

 

Title: Chief Executive Officer

 

-42-